--------------------------------------------------------------------------------


SECURED SUPER-PRIORITY CREDIT AGREEMENT


dated as of March 5, 2010


among


The Bankruptcy Estates of The SCO Group, Inc., a Delaware corporation and SCO
Operations, Inc., a Delaware corporation, by and through Edward N. Cahn solely
in his capacity as Chapter 11 Trustee,


as Borrower


and


____________________________________________,


as Lender

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
RECITALS:
    6        
ARTICLE I  DEFINITIONS
    6        
SECTION 1.01. Defined Terms
    6        
SECTION 1.02. Terms Generally.
    14        
ARTICLE II  THE CREDITS
    15        
SECTION 2.01. Commitments.
    15        
SECTION 2.02. Loans.
    15        
SECTION 2.03. Evidence of Debt; Repayment of Loan
    15        
SECTION 2.04. Basic Interest and Fees on Loans/Loan Fee
    16        
SECTION 2.05. Late Charge/Default Interest
    16        
SECTION 2.06. Termination and Reduction of Commitments.
    16        
SECTION 2.07. Repayment of Loan
    16        
SECTION 2.08. Prepayment
    16        
SECTION 2.09. Payments
    17        
SECTION 2.10. Taxes
    17        
ARTICLE III  REPRESENTATIONS AND WARRANTIES
    17        
SECTION 3.01. Organization; Powers
    17        
SECTION 3.02. Enforceability
    17        
SECTION 3.03. Governmental Approvals.
    18        
SECTION 3.04. Title to Properties; Possession Under Leases.
    18        
SECTION 3.05. Litigation; Compliance with Laws
    18        
SECTION 3.06. Use of Proceeds
    18        
SECTION 3.07. No Material Misstatements
    18        
SECTION 3.08. Insurance
    19


 

--------------------------------------------------------------------------------

 


SECTION 3.09. Secured, Super-Priority Obligations
    19        
SECTION 3.10. Location of Real Property and Leased Premises
    19        
SECTION 3.11. Deposit Accounts
    19        
SECTION 3.12  Ownership of Collateral.
    19        
ARTICLE IV  CONDITIONS OF LENDING
    20        
SECTION 4.01. All Credit Events
    20        
ARTICLE V  AFFIRMATIVE COVENANTS
    21        
SECTION 5.01. Existence; Businesses and Properties.
    21        
SECTION 5.02. Insurance
    21        
SECTION 5.03. Litigation and Other Notices.
    22        
SECTION 5.04. Information Regarding Collateral
    22        
SECTION 5.05. Maintaining Records; Access to Properties and Inspections
    22        
SECTION 5.06. Use of Proceeds
    22        
SECTION 5.07. Further Assurances
    22        
SECTION 5.08. Bankruptcy Case
    23        
SECTION 5.09. Bankruptcy Sale and Auction Process.
    23        
SECTION 5.10. Use of Loan Proceeds/Sale of Core Assets/Use of Proceeds from Sale
of Core Asset and Other Assets.
    23        
ARTICLE VI  NEGATIVE COVENANTS
    24        
SECTION 6.01. Indebtedness
    24        
SECTION 6.02. Liens.
    24        
SECTION 6.03. Sale and Leaseback Transactions
    25        
SECTION 6.04. Investments, Loans and Advances.
    25        
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    25        
SECTION 6.06. Restricted Payments; Restrictive Agreements
    26


 

--------------------------------------------------------------------------------

 


SECTION 6.07. Transactions with Affiliates.
    26        
SECTION 6.08. Business of Borrower
    26        
SECTION 6.09. Other Indebtedness and Agreements
    26        
SECTION 6.10. Capital Expenditures.
    27        
SECTION 6.11. Chapter 11 Claims.
    27        
SECTION 6.12. The Orders.
    27        
SECTION 6.13. Right of First Refusal for Additional Indebtedness.
    27        
ARTICLE VII  EVENTS OF DEFAULT
    28        
ARTICLE VIII  MISCELLANEOUS
    30        
SECTION 8.01. Notices
    30        
SECTION 8.02. Survival of Agreement
    31        
SECTION 8.03. Binding Effect
    31        
SECTION 8.04. Successors and Assigns.
    32        
SECTION 8.05. Expenses; Indemnity
    33        
SECTION 8.06. Applicable Law
    34        
SECTION 8.07. Waivers; Amendment.
    34        
SECTION 8.08. Interest Rate Limitation
    35        
SECTION 8.09. Entire Agreement.
    35        
SECTION 8.10. Waiver Of Jury Trial.
    35        
SECTION 8.11. Severability
    35        
SECTION 8.12 Counterparts
    35        
SECTION 8.13. Headings
    36        
SECTION 8.14. Jurisdiction; Consent to Service of Process.
    36        
SECTION 8.15. Confidentiality
    36        
SECTION 8.16. Collateral Agent Agreement.
    37        
SECTION 8.17. Other Provisions.
    37


 

--------------------------------------------------------------------------------

 


List of Schedules and Exhibits


Schedule 3.05
 
Litigation
Schedule 3.08
 
Insurance
Schedule 3.10(a)
 
Owned Real Property
Schedule 3.10(b)
 
Leased Real Property
Schedule 3.11
 
Deposit Accounts
Schedule 4.01(g)
 
Material Adverse Effect
Schedule 6.01
 
Existing Indebtedness
Schedule 6.02
 
Existing Liens
Schedule 6.04
 
Existing Investments
     
Exhibit “A”
 
Collateral Agent Agreement
Exhibit “B”
 
List of Collateral
Exhibit “C”
 
Form of Order
Exhibit “D”
 
Note
Exhibit “E”
  
List of Security Documents and Form of Security Agreements


 

--------------------------------------------------------------------------------

 

SECURED SUPER-PRIORITY CREDIT AGREEMENT (this “Agreement”), dated as of March 5,
2010 (the “Effective Date”), by and between the Bankruptcy Estates of The SCO
Group, Inc., a Delaware corporation (“SCO Group”), and SCO Operations, Inc., a
Delaware corporation (“SCO Operations”) (SCO Group and SCO Operations are
sometimes collectively referred to herein as “SCO”),  by and through Edward N.
Cahn, solely in his capacity as Chapter 11 trustee for the Bankruptcy Estates of
SCO (“Trustee” or “Borrower”), and ____________________________________________,
as Lender.  This Agreement is executed in connection with the following facts:


RECITALS:


A.           On September 14, 2007 (the “Petition Date”), SCO Group filed a
voluntary petition for relief as Case No. 07-11337 (KG) and SCO Operations filed
a voluntary petition for relief as Case No. 07-11338 (KG) (collectively, the
“Bankruptcy Case”) under chapter 11 of the United States Code (the “Bankruptcy
Code”) with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
 
B.           On August 25, 2009, the Bankruptcy Court appointed the Honorable
Edward N. Cahn, retired, as Chapter 11 trustee, to operate SCO’s business and
manage SCO’s property;
 
C.           The Borrower has requested that the Lender provide a portion of
secured super-priority credit facility in a maximum amount up to $2,000,000.00
in order to fund the administrative costs of the Bankruptcy Case, including,
without limitation, the payment of certain litigation costs;
 
D.           The Lender is willing to make available to the Borrower such
post-petition loan upon the terms and subject to the conditions set forth
herein;
 
E.           Other Lenders shall provide the remaining portions of such secured
super-priority credit facility by entering into duplicate but separate versions
of this Agreement with the Borrower; and
 
F.           The Lender shall act as collateral Agent for all of the Lenders
pursuant to the terms of the Collateral Agent Agreement.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 
6

--------------------------------------------------------------------------------

 
 
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, for purposes of Section 6.07, the term “Affiliate” shall also
include any Person that directly or indirectly owns 10% or more of any class of
Equity Interests of the Person specified or that is an officer or director of
the Person specified.
 
“Agent” means Seung Ni Capital Partners, L.L.C., a Utah limited liability
company, acting as collateral agent on its own behalf and on behalf of the other
Lenders pursuant to the terms of the Collateral Agent Agreement attached hereto
as Exhibit “A”.
 
“Agreement” means this Agreement, as that term is defined in the preamble
hereto.
 
“Applicable Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules, regulations, orders, judgments,
decrees and other legal requirements or determinations of any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Bankruptcy Case” has the meaning assigned to such term in the recitals hereto.
 
“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.
 
“Bankruptcy Court” has the meaning assigned to such term in the recitals to this
Agreement; provided, however, that “Bankruptcy Court” shall also mean any other
court of competent jurisdiction over the Bankruptcy Case.
 
“Basic Interest” means interest accruing at the annual rate of fourteen percent
(14%) per annum, compounded quarterly, as set forth in the Note and on the
amount of the Indebtedness set forth in the Note.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close.
 
“Capital Expenditures” means, for any period and with respect to any Person, all
expenditures for the acquisition or leasing of fixed or capital assets or
additions to equipment during such period by such Person that would be
classified as capital expenditures in accordance with GAAP, but excluding any
such expenditure made: (a) to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or indemnification or damage recovery
proceeds relating to any such damage, loss, destruction or condemnation; or (b)
with proceeds from the sale or exchange of property to the extent utilized to
purchase functionally equivalent property or equipment.
 
“Claims” means claims, actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
demands, agreements, bonds, bills, specialties, covenants, controversies,
variances, trespasses, judgments, executions, costs, expenses or any other
claims whatsoever (including, without limitation, cross-claims, counterclaims,
rights of set-off and recoupment).

 
7

--------------------------------------------------------------------------------

 


“Closing Date” means the date that is one (1) Business Day after the date on
which the Order is issued by the Bankruptcy Court and on which the Lender shall
disburse its portion of the Loan to the Borrower, but in no event shall the
Closing Date occur after March 8, 2010.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all collateral and security identified on Exhibit “B” hereto
and as described in any Security Document and specifically excludes all claims
and causes of action  of the Estates under Chapter 5 of the Bankruptcy Code.
 
“Collateral Agent Agreement” means that certain Collateral Agent Agreement
attached hereto as Exhibit “A” under which Agent shall act as collateral agent
for all Lenders with respect to any and all Lenders’ rights in and to the
Collateral.
 
“Commitment” means the Lender’s agreement to make a portion of the Loan, the
amount of which is more particularly set forth on Exhibit “A” to the Note, as
such portion of the amount of the Loan may be reduced from time to time pursuant
to Section 2.06 hereof.  The maximum amount of the Loan from all Lenders,
including the Lender, shall not exceed Two Million and 00/100 Dollars
($2,000,000.00), the actual and exact amount of which shall be equal to the
aggregate amount of the aggregate Loan funds actually disbursed by the Lender
hereunder and by the other Lenders under duplicate originals of this Agreement
between such Lenders and Borrower.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Core Asset Sale” means the sale, license, transfer or other disposition (by way
of merger, casualty, condemnation or otherwise) by the Borrower to any Person
(other than the Borrower) of any SCO assets other than Borrower’s rights in the
Litigation and the Litigation Proceeds and other than SCO’s Non-Core Assets, as
defined herein.
 
“Credit Event” has the meaning assigned to such term in Section 4.01.
 
“Default” means any event or condition which upon notice, lapse of time or both
would constitute an Event of Default.
 
“Debtors” shall mean The SCO Group, Inc. and SCO Operations, Inc.
 
“Dollars” or “$“ means lawful money of the United States of America.
 
“Effective Date” is the date first set forth above on this Agreement.
 
“Entry Date” means the date of the entry of the Order.

 
8

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means: (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ER1SA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (g)
the occurrence of a “prohibited transaction” with respect to which the Borrower
is a “disqualified person” (within the meaning of Section 4975 of the Code) or
with respect to which the Borrower could otherwise be liable; or (h) occurrence
of any substantially similar event identified in (a) through (g) above as
determined by Lender in its reasonable discretion with respect to a Foreign
Plan.
 
“Estate” means, collectively, the bankruptcy estates of The SCO Group, Inc., and
of SCO Operations, Inc., as defined by § 541 of the Bankruptcy Code.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Facility” means the credit facility comprising the Loan made to the Borrower in
accordance with Section 2.01 and 2.02(a) hereof.
 
“Foreign Plan” means a non-governmental employee benefit plan sponsored or
maintained by, or contributed to, by Borrower or any of its Affiliates under the
laws of a jurisdiction outside the United States for the benefit of its
employees or the employees of any of its Affiliates.
 
“GAAP” means prudent and reasonable accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state, local, or foreign court or
governmental agency, authority, instrumentality, or regulatory body.

 
9

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money, including the Loan evidenced by the Note; (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person; (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business); (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; (f) all guarantees by such Person of
Indebtedness of others; (g) all obligations of such Person as an account party
in respect of letters of credit; and (h) all obligations of such Person as an
account party in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner, except to the extent that, by its terms, such Indebtedness is
non-recourse to such Person.
 
“Intellectual Property” means: (a) all right, title and interest of Borrower in
and to patent applications and patents, including, without limitation, all
proceeds thereof (such as, by way of example, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world, and all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof (collectively, the “Patents”); (b) all right,
title and interest of Borrower in and to trademark applications and trademarks,
including, without limitation, all renewals thereof, all proceeds thereof (such
as, by way of example, license royalties and proceeds of infringement suits),
the right to sue for past, present and future infringements, and all rights
corresponding thereto throughout the world (collectively, the “Trademarks”), and
the good will of the business to which each of the Trademarks relates; (c) all
copyrights of Borrower and all rights and interests of every kind of Borrower in
copyrights and works protectible by copyright, and all renewals and extensions
thereof, and in and to the copyrights and rights and interests of every kind or
nature in and to all works based upon, incorporated in, derived from,
incorporating or relating to any of the foregoing or from which any of the
foregoing is derived, and all proceeds thereof (such as, by way of example,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, and all rights corresponding thereto
throughout the world (collectively, the “Copyrights”); (d) all of Borrower’s
trade secrets and other proprietary information, and all proceeds thereof
(collectively, the “Trade Secrets”); (e) all right, title, and interest of
Borrower in, to and under license agreements and contracts concerning Patents,
Trademarks, Copyrights, and Trade Secrets, all amendments, modifications, and
replacements thereof, all royalties and other amounts owing thereunder, and all
proceeds thereof (collectively, the “Licenses”); and (e) All internet domain
names and addresses of Borrower and all proceeds thereof.
 
“Lender” means ____________________________________________;
 
“Lenders” means the Lender and each additional Person that enters into a
duplicate original of this Agreement and under which such additional Person
agrees to make some portion of the Loan to Borrower thereunder, and such
additional Person’s successors and assigns.

 
10

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset: (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset; and (b)
the interest of a vendor or a lessor under any conditional sale agreement, title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
 
“Litigation” means the following two (2) pending cases:
 
1.  The SCO Group, Inc., by and through Edward N. Cahn, chapter 11 Trustee, v.
Novell, Inc., Case No. 2:04cv00139, pending in the United States District Court
for the District of Utah.
 
2.  The SCO Group, Inc. v. International Business Machines Corporation,, Case
No. 2:03cv00294, pending in the United States District Court for the District of
Utah.
 
“Litigation Proceeds” means with respect to the Litigation: (a) the entire
amount(s) of any final, non-appealable verdict and/or arbitration  or mediation
award(s) received by the SCO Estates; (b) any amounts agreed to in any
settlement and received by the SCO Estates; (c) any attorney fees and costs
incurred and ordered or agreed to be paid by the other party(ies) to the
Litigation; (d) all of the foregoing described amounts arising in any further
litigation involving IBM, Novell, Red Hat, and/or Daimler Chrysler and SCO with
respect to the same or similar substantive claims involved in the Litigation and
received by the SCO Estates;  (e) all pre-judgment and post-judgment interest
received by the SCO Estates relating to any and all of the foregoing; and/or (f)
all proceeds from the sale of some or all of the assets or the shares of either
or both of the Debtors and their respective Affiliates in the event such sale
occurs in connection with the settlement of the Litigation.
 
“Loan” means a loan in an amount not to exceed Two Million and 00/100 Dollars
($2,000,000.00).  The Lender has agreed hereunder to make a portion of the Loan,
the exact amount of which is set forth on Exhibit “A” to the Note.
 
“Loan Documents” means this Agreement, the Note, the Security Documents, and any
other documents executed in connection with any of the foregoing.
 
“Loan Fee” means that portion of the Litigation Proceeds payable from the
Borrower to the Lenders in accordance with the Note and calculated by
multiplying six and six-tenths percent (6.60%) times the following two numbers:
(a) a fraction, the numerator of which is the actual of amount of the Loan
disbursed by all of the Lenders to the Borrower under this Agreement and
duplicate originals of this Agreement executed by Lenders other than the Lender,
and the denominator of which shall be $2,000,000.00; and (b) the actual amount
of the gross Litigation Proceeds.  By way of example, if the Loan disbursed by
all Lenders to Borrower were $1,500,000.00 and if the gross Litigation Proceeds
are $25,000,000.00, then the Loan Fee would be $1,237,500.00 (.066 x
1,500,000/2,000,000 x 25,000,000).  The Borrower’s obligation to pay the Loan
Fee is a material inducement to the Lender’s willingness to enter into this
Agreement and to make the Loan.  The Lender shall be entitled to its
proportionate share of the Litigation Proceeds in accordance with the Note.
 
“Loan Fee Maturity Date” means the date that is ten (10) calendar days after the
date on which the Litigation Proceeds become available to the Borrower.

 
11

--------------------------------------------------------------------------------

 

“Loan Termination Date” means the earlier to occur of: (a) the date on which the
Commitment is permanently reduced to zero pursuant to Section 2.06; and (b) the
date that is five (5) days after the Closing Date.
 
“Material Adverse Effect” means: (a) an adverse effect on the business, assets,
operations, or condition (financial or otherwise) of the Borrower; (b) an
impairment of the ability of the Borrower, to perform any of its obligations
under any Loan Document to which it is or will be a party; or (c) an impairment
of the rights of or benefits available to the Lender under any Loan Document;
provided, however, that: (i) the filing of the Bankruptcy Case and the
consequences that customarily result from reorganization under chapter 11 of the
Bankruptcy Code; (ii) the entry into this Agreement or the public announcement
thereof; and (iii) changes in general economic conditions, financial markets or
conditions generally affecting the business of the Borrower, to the extent the
business of the Borrower is not disproportionately affected by such changes,
shall not be considered in determining whether there has been a “Material
Adverse Effect;” or (c) an adverse effect affecting a material portion of the
Collateral.
 
“Material Indebtedness” means any and all Indebtedness (other than the Loan), of
the Borrower in an aggregate principal amount exceeding $25,000.00.
 
“Maturity Date” means, with respect to the payment of the principal, Basic
Interest and all other amounts due under the Note, the earliest to occur of the
following: (a) October 31, 2011; (b) the date of acceleration of any outstanding
portion of the Facility; (c) conversion of any of the Borrower’s Bankruptcy Case
to a case under chapter 7 of the Bankruptcy Code (“Chapter 7”), unless otherwise
consented to in writing by the Lender; (d) dismissal either or both of the cases
constituting the Bankruptcy Case, unless otherwise consented to in writing by
the Lender; and (e) confirmation of the Plan of Reorganization or liquidation,
except to the extent that the proposed treatment of the Loan in the Plan or
Reorganization is acceptable to Lender.
 
“Non-Core Assets” means SCO’s excess equipment and other miscellaneous assets in
storage (truck, forklifts and excess office equipment), the Java Patent, more
particularly described and known as US Patent No. 6,931,544, and assets related
to SCO’s mobility business.


“Note” means that certain Secured Super-Priority Promissory Note, of even date
with this Agreement, in the original principal amount of up to $2,000,000.00,
which is attached hereto as Exhibit “D.”  The principal, the Basic Interest and
all other amounts (other than the Loan Fee) shall be due and payable in full on
the Maturity Date, and the Loan Fee shall be due and payable in full on the Loan
Fee Maturity Date.
 
“Obligations” means all obligations, covenants, and requirements of Borrower
contained in the Note and the Security Documents, including, without limitation,
Borrower’s obligation set fort herein and in the Note to repay the Loan.
 
“Order” means an order of the Bankruptcy Court pursuant to Section 364 of the
Bankruptcy Code, in form and substance satisfactory to the Lender, approving
this Agreement and the other Loan Documents, authorizing the incurrence by the
Borrower of permanent post-petition secured and super-priority Indebtedness in
accordance with this Agreement and the other Loan Documents, as to which no stay
has been entered and that has not been reversed, modified, vacated or
overturned.

 
12

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges, or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, Governmental
Authority or other entity.
 
“Petition Date” has the meaning assigned to such term in the recitals to this
Agreement.
 
“Plan” means any employee pension benefit plan subject to the provisions of
ERISA or Section 412 of the Code or Section 307 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Plan of Reorganization” means that certain plan of reorganization or
liquidation to be filed with the Bankruptcy Court in form and substance
reasonably satisfactory to the Lender, and with such amendments as may be
approved by the Lender (such approval not to be unreasonably withheld);
provided, however, that if the Loan hereunder is repaid in full prior to or in
connection with the filing of the Plan of Reorganization, Lender shall have no
right to review or approve such Plan of Reorganization prior to filing.
 
“Related Lender Party” means, with respect to any specified Person, any
Affiliate and the respective directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
“Requisite Priority” means the following: (a) pursuant to Bankruptcy Code
§364(c)(2), a first priority, perfected Lien upon the Borrower’s right, title
and interest in, to and under the Collateral; and (b) pursuant to §364(c)(1) a
super-priority administrative expense with priority over any or all
administrative expenses of the kind specified in §503(b) or §507(b).
 
“Restricted Payment” means any dividend, interest, or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
 
“Security Documents” means those security agreements and other instruments and
documents executed and delivered pursuant to the foregoing or pursuant to
Section 5.07 and attached hereto as Exhibit “E.”
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of any kind of
which such Person (either alone or through or together with one or more of its
other Subsidiaries), owns, directly or indirectly, more than fifty percent (50%)
of the capital stock or other equity interests the holders of which are: (a)
generally entitled to vote for the election of the board of directors or other
governing body of such legal entity; or (b) generally entitled to share in the
profits or capital of such legal entity

 
13

--------------------------------------------------------------------------------

 
 
“Taxes” means any and all present or future taxes, or other levies, imposts,
duties, deductions, charges, liabilities, or withholdings in the nature of a tax
imposed by any Governmental Authority.
 
“Transactions” means, collectively: (a) the filing of the Bankruptcy Case; (b)
the execution and delivery of this Agreement; (c) the borrowing of the Loan
hereunder; and (d) the payment of related fees and expenses.
 
“Trustee” means Edward N. Cahn, solely in his capacity as trustee for the Estate
of both Debtors.
 
“Voluntary Prepayment” means a prepayment of principal of Loan pursuant to
Section 2.08 in any year to the extent that such prepayment reduces the
principal due in respect of the Loan on the Maturity Date.
 
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled, or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
 
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein: (a) any reference in this Agreement to any document
means such document as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and of this Agreement;
and (b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Lender that the Borrower wishes to amend any covenant
in Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such covenant (or if
the Lender notifies the Borrower that the Lender wishes to amend Article VI or
any related definition for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Lender.

 
14

--------------------------------------------------------------------------------

 

ARTICLE II
 
THE CREDITS
 
SECTION 2.01. Commitment.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, the Lender agrees to make a
portion of a loan to the Borrower on the Closing Date in the amount of that
portion of the Loan Amount (the “Loan”) set forth on Exhibit “A” to the
Note.  The total amount of such loan, including the Lender’s portion thereof
made hereunder, shall be defined here as the “Loan” for all purposes under this
Agreement and the other Loan Documents.  The total amount of the Loan shall be
equal to the amount of Loan proceeds disbursed to the Borrower hereunder by the
Lender and under duplicate originals of this Agreement by the other
Lenders.  Notwithstanding the foregoing, prior to and after the Entry Date of
the Order, the aggregate principal amount of Loan from all Lenders and
outstanding at any time shall not be less than Eight Hundred Thousand and 00/100
Dollars ($800,000.00) and shall not exceed Two Million and 00/100 Dollars
($2,000,000.00).  The Lender’s portion of the Commitment shall: (a) reduce to
zero immediately after the borrowing of the Loan pursuant to this Section 2.01;
and (b) terminate immediately and without further action on the Loan Termination
Date.  Amounts paid or prepaid in respect of Loan may not be re-borrowed.
 
SECTION 2.02. Loan.  (a) The Lender shall make a portion of the Loan in
accordance with its Commitment, the amount of which is listed on Exhibit “A” to
the Note..
 
(b)           The Lender shall make its portion of the Loan set forth on Exhibit
“A” to the Note on the Closing date by wire transfer of immediately available
funds to such account as the Borrower may designate in writing.
 
SECTION 2.03. Evidence of Debt/Repayment of Loan. (a) The Borrower hereby
unconditionally promises to pay to the Lender the Lender’s portion of the
principal amount of the Loan, as provided in Section 2.07 hereof and pursuant to
the Note.
 
(b)           The Lender shall maintain an account or accounts evidencing its
portion of the indebtedness of the Borrower to the Lender resulting from the
Loan made by the all of the Lenders from time to time, including the amounts of
principal and interest payable and paid to the Lender from time to time under
this Agreement and under the Note.
 
(c)           The entries made in the accounts maintained pursuant to Section
2.03(b) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of the Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligations of the Borrower to repay the Loan in accordance with their
terms.
 
(d)           The Loan shall be evidenced by and shall be repaid pursuant to the
terms of the Note.

 
15

--------------------------------------------------------------------------------

 

SECTION 2.04. Basic Interest and Fees on Loan/Loan Fee.
 
(a)           Subject to the provisions of Section 2.05 hereof, the Loan shall
bear Basic Interest (computed on the basis of the actual number of days elapsed
over a year of three hundred sixty (360) days).
 
(b)           Basic Interest on the Loan shall be due and payable to the Lender
on the Maturity Date, except as otherwise expressly provided in this Agreement
or in the Note.
 
(c)           The Borrower’s obligation to pay the Loan Fee, including the
Lender’s portion thereof, shall survive prepayment or payment of the Note and
other Obligations under this Credit Agreement.
 
(d)           The Borrower acknowledges and agrees that its obligation to pay
the Loan Fee is a material inducement to the Lender’s desire and willingness to
enter into this Agreement and the Loan Documents and to make the Loan pursuant
thereto.
 
(e)           The Borrower shall pay in full and in immediately available funds
the Loan Fee on or before the Loan Fee Maturity Date.
 
SECTION 2.05. Late Charge/Default Interest. If an Event of Default under this
Agreement or the other Loan Documents has occurred and is continuing after
notice thereof, the Borrower shall: (a) on demand from the Lender pay a late
charge equal to five percent (5%) of any past-due amount owed hereunder; and (b)
on demand from time to time pay Basic Interest, in all cases, at the rate
otherwise applicable to the Loan pursuant to Section 2.04, plus six percent
(6.00%) per annum until such Event of Default is cured in accordance with this
Agreement.
 
SECTION 2.06. Termination and Reduction of Commitment. (a) The Commitment shall
automatically terminate on the Loan Termination Date.
 
(b)           Upon at least one (1) Business Day’s prior irrevocable written or
fax notice to the Lender, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitment.
 
SECTION 2.07. Repayment of Loan. (a) The Note shall require that, to the extent
not previously paid, the principal of the Loan, all Basic Interest and all other
amounts due under the Note (other than the payment of the Loan Fee), shall be
due and payable on the Maturity Date, and that the Loan Fee shall be due and
payable in full on the Loan Fee Maturity Date.
 
(b)           All repayments pursuant to this Section 2.07 shall be without
premium or penalty, except for any Default Interest and any other amounts due
under the Note and except for payment of the Loan Fee.
 
SECTION 2.08. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to make a Voluntary Prepayment of all or any portion
of the principal amount owed under the Loan, upon at least one Business Day’s
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice), to the Lender before 12:00 (noon), New York City time; provided,
however, that each partial prepayment shall be in an amount that is a multiple
of $10,000, and further provided that Borrower’s obligation to pay the Loan Fee
shall survive prepayment of the Loan until the Litigation Proceeds have become
available from which the Loan Fee shall be paid in accordance with the Note.

 
16

--------------------------------------------------------------------------------

 

(b)           Each notice of Voluntary Prepayment: (i) shall specify the
prepayment date and the principal amount of each Loan (or portion thereof) to be
prepaid; and (ii) shall be irrevocable and shall commit the Borrower to prepay
the Loan by the amount stated therein on the date stated therein. All
prepayments under this Section 2.08 shall be without premium or penalty.
 
SECTION 2.09. Payments. (a) The Borrower shall make each payment (including
costs owned hereunder, principal, Basic Interest, Default Interest, the Loan Fee
and all other amounts due under the Note) hereunder, under any other Loan
Document and, to the extent payable to the Lender, under the Order, not later
than 1:00 p.m., New York City time, on the date when due in immediately
available funds, without setoff, defense or counterclaim.  Each such payment
shall be made to the Lender at an address and account identified in writing by
the Lender.
 
(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or Basic Interest and any Default Interest owed
on any Loan or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of Basic Interest and
Default Interest, if applicable.
 
(c)           Except for a Voluntary Prepayment, all other payments due under
the Note and hereunder shall first be applied to any costs owed under the Note
or the other Loan Documents, then to accrued Basic Interest and any Default
Interest owed on the principal amount being prepaid to the date of payment, and
then to the principal amount owed.
 
SECTION 2.10. Taxes.  The Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender that:
 
SECTION 3.01. Organization; Powers. The Trustee is, pursuant to 11 U.S.C.
§1104,  the duly appointed, authorized and acting trustee for the bankruptcy
estates of the Debtors, having and exercising all rights of a trustee under 11
U.S.C. §1106.
 
SECTION 3.02. Enforceability. Upon the entry of the Order, this Agreement shall
have been, and each other Loan Document shall have been upon delivery thereof
pursuant to the terms of this Agreement, duly executed and delivered by the
Borrower. Subject to the entry of the Order, this Agreement is, and each of the
other Loan Documents will be, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles.

 
17

--------------------------------------------------------------------------------

 

SECTION 3.03. Governmental Approvals. Subject to the entry of the Order, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions, except for such as have been made or obtained and are in full
force and effect.
 
SECTION 3.04. Title to Properties; Possession Under Leases. Other than as a
result of the Bankruptcy Case, the Borrower has good and marketable title to, or
valid leasehold interests in, all its material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. Subject to the Order, all such material properties and
assets. are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.
 
SECTION 3.05. Litigation/Compliance with Laws. Except as expressly set forth on
the Schedules of Assets and Liabilities and Statements of Financial Affairs
already filed by Debtors in the Bankruptcy Case, and other than the Bankruptcy
Case, and except as set forth on Schedule 3.05, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or its business, property or rights that involve any Loan Document
or the Transactions contemplated hereby.
 
SECTION 3.06. Use of Proceeds. The Borrower will use the proceeds of the Loan
solely: to pay fees and expenses related to the administration of the Bankruptcy
Case, the operation of the Debtors and the costs related to the Litigation and
the consummation of the Transactions contemplated by and subject to the terms of
this Agreement. The Borrower shall use the entire amount of the proceeds of each
Loan solely in accordance with this Section 3.06; provided, however, that
nothing herein shall in any way prejudice or prevent the Lender from objecting,
for any reason, to any requests, motions or applications made in the Bankruptcy
Court, including any applications for interim or final allowances of
compensation for services rendered or reimbursement of expenses incurred under
clause (a) of Section 105, or Section 330 or 331 of the Bankruptcy Code, by any
party in interest.  For avoidance of doubt, no proceeds of the Loan or any cash
collateral shall be available for any fees or expenses incurred in connection
with the initiation or prosecution of any claims, causes of action, adversary
proceedings or other litigation against the Lender.
 
SECTION 3.07. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, when taken as a whole, contained,
contains or will contain any material misstatement of fact; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information, report, financial statement,
exhibit or schedule.

 
18

--------------------------------------------------------------------------------

 

SECTION 3.08. Insurance. Schedule 3.08 sets forth a true, complete and correct
description of all insurance maintained by the Borrower as of the Closing Date.
As of the Closing Date, such insurance is in full force and effect and all
premiums have been duly paid. The Borrower has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
 
SECTION 3.09. Secured, Super-Priority Obligations. (a) On and after the Closing
Date and pursuant to the Order, the provisions of the Loan Documents are
effective to create in favor of the Lenders, legal, valid and perfected Liens on
and security interests (having the priority provided for herein and in the
Order) in all right, title and interest in the Collateral, enforceable against
the Borrower.
 
(b)           Pursuant to the Order, all Obligations will be secured and the
Collateral shall be encumbered by valid and perfected first-position liens and
security interests, subject only to the Requisite Priority.
 
(c)           Pursuant to clause (c)(1) of Section 364 of the Bankruptcy Code
and the Order, all obligations of the Borrower under the Loan Documents
(including any exposure of the Lender in respect of cash management or hedging
transactions incurred on behalf of the Borrower) at all times shall constitute
allowed super-priority administrative expense claims in the Bankruptcy Case
having priority over all administrative expenses of the kind specified in clause
(b) of Section 503 or clause (b) of Section 507 of the Bankruptcy Code.
 
(d)           The Order and the transactions contemplated thereby and the
Transactions contemplated hereby are in full force and effect and have not been
vacated, reversed, modified, amended or stayed without the prior written consent
of the Lender.
 
SECTION 3.10. Location of Real Property and Leased Premises. Schedule 3.10(a)
lists completely and correctly as of the Closing Date all real property owned by
the Borrower and the addresses thereof. Subject to the Bankruptcy Case, the
Borrower, as of the Closing Date, owns in fee all the real property set forth on
Schedule 3.10(a). Schedule 3.10(b) lists completely and correctly as of the
Closing Date all material real property leased by the Borrower and the addresses
thereof. Subject to the Bankruptcy Case, the Borrower, as of the Closing Date
has valid leasehold interests in all the real property set forth on Schedule
3.10(b).
 
SECTION 3.11. Deposit Accounts. The only deposit accounts, securities accounts
or commodity accounts maintained by the Borrower on the date hereof are those
listed on Schedule 3.11.
 
SECTION 3.12  Ownership of Collateral.  The Borrower owns the Collateral,
including, without limitation, all rights as plaintiff in or as a party to the
Litigation and the right to receive and pay the Litigation Proceeds to the
Lenders, each of which shall be entitled to its proportionate share thereof, in
accordance with the Note, free and clear of liens, claims, and encumbrances,
except those claims properly and timely filed in the Bankruptcy Case, including,
without limitation, claims for the payment of legal fees in connection with the
Litigation.  Notwithstanding the foregoing or anything to the contrary contained
herein or in the Loan Documents, Borrower makes no representation, warranty or
claim as to Debtors’ undisputed ownership rights with respect to the
Intellectual Property that is the subject of the Litigation..

 
19

--------------------------------------------------------------------------------

 

ARTICLE IV
 
CONDITIONS OF LENDING
 
SECTION 4.01. All Credit Events.  The obligations of the Lender to make its
portion of the Loan hereunder are subject to the satisfaction of the following
conditions as of the Closing Date (a “Credit Event”):
 
(a)           The representations and warranties set forth in Article III hereof
and in each other Loan Document shall be true and correct in all material
respects.
 
(b)           At the time of and immediately after such Credit Event, no Event
of Default or Default shall have occurred and be continuing.
 
(c)           The Bankruptcy Court shall have issued the Order.
 
(d)           The Lender shall have received all fees and other amounts due and
payable (to the extent invoiced) on the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
 
(e)           This Agreement and the other Loan Documents shall have been duly
executed and delivered to the Lender by the Borrower and shall be in full force
and effect on the Closing Date. Except as provided in the proviso to the
preceding sentence, the Lender shall have a security interest in the Collateral
of the type and priority described in each Security Document.
 
(f)            The Lender shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Lender as additional insured, in form and substance satisfactory
to the Lender.
 
(g)           There shall not have occurred any event, circumstance, change,
development or effect that, individually or in the aggregate with all other
events, circumstances, conditions, changes, developments or effects, has had, or
would reasonably be expected to have, a Material Adverse Effect.
 
(h)           Immediately after giving effect to the Transactions, the Borrower
shall have no Indebtedness or preferred stock outstanding other than
Indebtedness permitted by Section 6.01.
 
(i)            The Lenders shall have executed and delivered to each other the
Collateral Agent Agreement, and the Lenders other than the Lender shall have
executed and delivered to the Borrower duplicate originals of this Agreement and
the other Loan Documents.  Notwithstanding the confidentiality requirements
contained herein, the Borrower shall provide copies of all such duplicate
originals to all Lenders.

 
20

--------------------------------------------------------------------------------

 

ARTICLE V
 
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees with the Lender that so long as this Agreement
and the Note and other Loan Documents shall remain in effect and until the
Lender’s portion of the Commitment has been terminated and the principal of and
interest on the Loan, all fees and all other expenses or amounts payable under
any Loan Document, shall have been paid in full, unless the Lender shall
otherwise consents in writing, the Borrower will:
 
SECTION 5.01. Existence; Businesses and Properties. Except as otherwise excused
by the Bankruptcy Code, do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect all Intellectual
Property owned or held by the Borrower that is the subject of the Litigation or
is material to the conduct of its business.
 
SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
 
(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Lender, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Lender of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower under such policies directly to the Lender; cause all such policies
to provide that neither the Borrower, the Lender nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Lender may
reasonably require from time to time to protect its interests; deliver original
or certified copies of all such policies to the Lender; cause each such policy
to provide that it shall not be canceled, modified or not renewed: (i) by reason
of nonpayment of premium upon not less than ten (10) days’ prior written notice
thereof by the insurer to the Lender (giving the Lender the right to cure
defaults in the payment of premiums); or (ii) for any other reason upon not less
than thirty (30) days’ prior written notice thereof from the insurer to the
Lender, delivered prior to the cancellation, modification or non-renewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Lender) together
with evidence reasonably satisfactory to the Lender of payment of the premium
therefor.

 
21

--------------------------------------------------------------------------------

 

(c)           Notify the Lender immediately whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by the Borrower; and promptly
deliver to the Lender a duplicate original copy of such policy or policies.
 
SECTION 5.03. Litigation and Other Notices. Furnish to the Lender prompt written
notice of the following:
 
(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
 
(b)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower in an aggregate amount exceeding $100,000;
 
(c)           any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect; and
 
(d)           from time to time as requested by Lender, but not more than once
each calendar month through the Loan Fee Maturity Date, a summary report about
the status of the Litigation, which report shall include a summary of the
procedural status of the Litigation and may include notification of  the
scheduling of mediation or arbitration in the Litigation, and any material
changes to existing scheduling orders or trial dates in the Litigation.
 
SECTION 5.04. Information Regarding Collateral.  The Borrower agrees promptly to
notify the Lender if any material portion of the Collateral is damaged or
destroyed.
 
SECTION 5.05. Maintaining Records/Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. The Borrower will,
subject to applicable confidentiality provisions and applicable privileges,
permit any representatives designated by the Lender to visit and inspect the
financial records and the properties of the Borrower at reasonable times and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Lender to discuss the affairs, finances and
condition of the Borrower with the officers thereof, the independent accountants
therefor and any other party in interest to the Bankruptcy Case.
 
SECTION 5.06. Use of Proceeds. Use the proceeds of the Loan only for the
purposes set forth in Section 5.10 hereof.
 
SECTION 5.07. Further Assurances. Execute any and all further documents,
including the Loan Documents, financing statements, agreements and instruments,
and take all further action (including filing Uniform Commercial Code and other
financing statements, mortgages and deeds of trust and documents or other
instruments with the United States Patent & Trademark Office and the United
States Copyright Office or any similar foreign registry, as applicable), that
the Lender may reasonably request in order to effectuate the Transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents.  In the Lender’s discretion,
the Lender may elect to file the Order in lieu of or in addition to UCC-1
financing statements.  The Borrower and Lender shall promptly complete, execute,
and delivery all of such further documents.

 
22

--------------------------------------------------------------------------------

 

SECTION 5.08. Bankruptcy Case. The Borrower shall use its best efforts to obtain
an order of the Bankruptcy Court authorizing the Borrower to enter into this
Agreement and the other Loan Documents and deliver or cause to be delivered to
the Lender and the Lender’s counsel all material pleadings, motions and other
documents filed on behalf of all of the Borrower with the Bankruptcy Court.
 
SECTION 5.09. Bankruptcy Sale and Auction Process. The Borrower shall keep the
Lender informed at all times of al public information on all matters related to
the sale and auction process of all SCO’s assets under Section 363 of the
Bankruptcy Code.
 
SECTION 5.10.  Use of Loan Proceeds/Sale of Core Assets/Use of Proceeds from
Sale of Core Asset and Other Assets.
 
(a)           Notwithstanding any other provision hereof or of the other Loan
Documents, the Borrower may deposit up to fifty percent (50%) of the Loan
proceeds into a segregated account to be used to pay past and ongoing Litigation
trial costs and litigation related expenses of the Trustee, including the
payment of the reasonable compensation expense of retaining Messrs. Tibbitts and
Broderick, both SCO employees, to assist in the Litigation.  The remaining fifty
percent (50%) of the Loan proceeds may be used for SCO operational expenses,
including, without limitation, unpaid administration expenses of the SCO Estates
in the Trustee’s discretion.
 
(b)           The Borrower may without the prior consent of, but with prior
written notice to, Lender also retain and use fifty percent (50%) of the net
proceeds (defined as gross proceeds from one or more Core Asset Sale(s), less
the direct and reasonable closing fees and expenses of the sale or license
transaction) from any Core Asset Sales and one hundred percent (100%) of the
proceeds from the sale of all other SCO assets (excluding the sale of any rights
in the Litigation and/or any portion of the Litigation proceeds), but the
Borrower shall at the time of any such Core Assets Sale(s) pay the remaining
fifty percent (50%) of such net  sales or license proceeds toward retirement and
payment of the amount due under the Note, other than payment of the Loan
Fee.  Such Note payments shall not be credited toward payment of the Loan Fee.
 
(c)           Borrower shall have the right to use cash collateral arising and
existing from Borrower’s operation of SCO’s business in accordance with the
Order, this Agreement and the other Loan Documents.

 
23

--------------------------------------------------------------------------------

 

ARTICLE VI
 
NEGATIVE COVENANTS


The Borrower covenants and agrees with the Lender that, so long as this
Agreement shall remain in effect and until the Lender’s portion of the
Commitment has been terminated and the principal of and interest on the Loan,
all fees and all other expenses or amounts payable under any Loan Document have
been paid in full, unless the Lender shall otherwise consent in writing, the
Borrower will not:
 
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any secured
Indebtedness, except:
 
(a)           Indebtedness of the Borrower existing on the date hereof and set
forth on Schedule 6.01;
 
(b)           Indebtedness created hereunder and under the other Loan Documents;
 
(c)           Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and
 
(d)           Indebtedness from the Lender pursuant to Section 6.13 hereof.
 
SECTION 6.02. Liens. Create or incur any Lien on any of the Collateral or on any
property or assets (including Equity Interests or other securities of any
Person) now owned or hereafter acquired by the Borrower or on any income or
revenues or rights in respect of any thereof of the Borrower, except the
following (subject (except with respect to (b) below) at all times to the
Requisite Priority requirements of this Agreement):
 
(a)           Liens existing on the date hereof and as set forth in Schedule
6.02; provided that such Liens shall secure only those obligations which they
secure on the date hereof;
 
(b)           any Lien created under the Loan Documents;
 
(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;
 
(d)           pledges and deposits in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
 
(e)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
 
(f)            except in connection with any Core Asset Sale(s), non-exclusive
licenses of Intellectual Property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower;

 
24

--------------------------------------------------------------------------------

 

(g)           judgment liens securing judgments that have not resulted in an
Event of Default under Article VII;
 
(h)          any interest or title of a lessor under any lease entered into by
the Borrower in the ordinary course of business and covering only the assets so
leased; and
 
(i)            Liens in respect of indebtedness permitted by Section 6.01(d).
 
Until the Loan (other than the Loan Fee, which shall be paid solely from the
Litigation Proceeds) is repaid in full, the priority of the Lender’s liens and
security interests contemplated by this Agreement and granted under the Loan
Documents shall remain as first-position and first-priority liens, subject to
the Requisite Priority.  Further, the Borrower agrees that it shall not take any
action, make any motion or request of the Bankruptcy Court, make any verbal or
other agreement, or engage in any omission that will result in a decision from
the Bankruptcy Court that will cause the Lender to lose such first-position or
first-priority of its liens and security interests against all or any portion of
the Collateral, unless and until the Loan is repaid in full.
 
SECTION 6.03. Sale and Leaseback Transactions. Except for Core Asset Sales and
the other sales of SCO assets permitted hereunder, enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.
 
SECTION 6.04. Investments, Loans and Advances.  Purchase, hold, or acquire any
Equity Interests, evidences of Indebtedness or other securities.
 
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Except
for one or more Core Asset Sales: (a) merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease, license, abandon, cancel, permit to lapse, or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower), or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person, except that: (i) the Borrower may purchase and sell inventory, and
license its Intellectual Property,  in the ordinary course of business; and (ii)
if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing, any Wholly Owned
Subsidiary may merge into or consolidate with the Borrower in a transaction in
which the Borrower is the surviving corporation and in which no Person other
than the Borrower receives any consideration.  Notwithstanding the foregoing
restriction on the sale of any assets of the Borrower, the Lender hereby
consents to the sale of any and all assets of the Borrower, except for the
Borrower’s claims and rights related to the Litigation and the Litigation
Proceeds; or
 
(b)           Notwithstanding and in addition to any other provision and/or
restriction contained in this Agreement or in the other Loan Documents, the
Borrower shall not have the right to sell or further encumber all or any portion
of its rights in the Litigation or in the Litigation Proceeds, but this
restriction shall not prevent the Borrower from obtaining additional financing
in accordance with and subject to the restriction set forth in Section 6.13
hereof, so long as no liens or encumbrances are created in connection with such
addition financing.

 
25

--------------------------------------------------------------------------------

 

SECTION 6.06. Restricted Payments; Restrictive Agreements.  (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however, that
the Borrower may provide reasonable compensation, customary employee benefit
arrangements and indemnities for their respective directors and officers
consistent with past practices or as otherwise approved by the Bankruptcy Court
or otherwise approved in writing by the Lender.
 
(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Borrower to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations or any refinancing thereof, or;
provided that: (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document as in effect on the date hereof; (B) the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness, in each case permitted by this Agreement, if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or subject to such lease; and (C) the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof..
 
SECTION 6.07. Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that:
 
(a)           the Borrower may engage in any of the foregoing transactions in
the ordinary course of business;
 
(b)           Restricted Payments may be made to the extent provided in Section
6.06; and
 
(c)           loans may be made and other transactions may be entered into
between and among the Borrower and its Affiliates in the ordinary course of its
business or to the extent permitted by Sections 6.01 and 6.04.
 
SECTION 6.08. Business of Borrower. Engage at any time in any business or
business activity other than the business currently conducted by it and
reasonable extensions thereof and business activities reasonably incidental
thereto.
 
SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower is outstanding if the effect of such waiver, supplement, modification,
amendment, termination or release would increase the obligations of the obligor
or confer additional material rights on the holder of such Indebtedness in a
manner materially adverse to the Borrower or the Lender, unless such amended
Material Indebtedness could be incurred under Section 6.01.

 
26

--------------------------------------------------------------------------------

 
(b)           (i) Make any distribution, whether in cash, property, securities
or a combination thereof, in respect of, or pay, or offer or commit to pay, or
directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, or set apart any sum for the aforesaid purposes, notes or any
subordinated Indebtedness (other than inter-company subordinated Indebtedness);
or (ii) pay in cash any amount in respect of any Indebtedness or preferred
Equity Interests that may at the obligor’s option be paid in kind or in other
securities.
 
(c)           Unless consented to by the Lender (such consent not to be
unreasonably withheld) and approved by the Bankruptcy Court, make any payment,
whether in cash, property, securities or a combination thereof, to compromise or
settle any proceeding listed on Schedule 3.05 for an amount less than sufficient
to pay the Loan in full, or any other material litigation or proceeding.
 
SECTION 6.10. Capital Expenditures. Permit any additional Capital Expenditures
by the Borrower from the Closing Date until the Loan Fee Maturity Date, without
the written consent of the Lender, which shall not be unreasonably withheld.
 
SECTION 6.11. Chapter 11 Claims. Incur, create, assume or permit to exist any
administrative expense, unsecured claim, or other super-priority claim or lien
that is pari passu with or senior to the claims of the Lender against the
Borrower.
 
SECTION 6.12. The Order. Make or permit to be made any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to the Order without the prior written consent of the Lender,
except for any change, amendment or modification that would not adversely affect
the Lender.
 
SECTION 6.13. Right of First Refusal for Additional Indebtedness.  The Borrower
has agreed to certain restrictions set forth herein with respect to incurring
additional Indebtedness herein.  Should the Borrower incur additional
Indebtedness from another Person other than the Lender on terms that are more
expensive than the terms of the Loan hereunder, then the terms of the Loan shall
be automatically modified and increased to be equal to the terms of such
additional Indebtedness.  In connection with and as result of obtaining such
additional Indebtedness and in connection with any other covenant or agreement
of the Borrower with any third party or parties, Lender’s right to receive the
Loan Fee from the Litigation Proceeds shall not be diluted or otherwise reduced
or diminished.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
In case of the happening of any of the following events (each, an “Event of
Default” and together, “Events of Default”):

(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
 
(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(c)           default shall be made in the payment of any Basic Interest or
Default Interest on any Loan or any fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days after Borrower receives such notice;
 
(d)           default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in: (i) Section
5.03(a) or (c), and such failure shall continue unremedied for five (5) Business
Days; or (ii) Sections 5.04, 5.06, 5.10 or Article VI, and such default shall
remain unremedied for a period of ten (10) Business Days;
 
(e)           default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (b), (c) or (d) above) and such default shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Lender to the Borrower;
 
(f)           the Borrower shall fail to pay any principal, Basic Interest or
Default Interest or any other amount due under any Loan, regardless of amount,
or any other amount due in respect of any Indebtedness arising after the
Petition Date (other than the Obligations), when and as the same shall become
due and payable;
 
(g)           an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $100,000;
 
(h)           (i) The Loan Documents and the Order shall, for any reason, cease
to create a valid Lien on any of the Collateral purported to be covered thereby
or such Lien shall cease to be a perfected Lien having the priority provided
herein pursuant to Section 364 of the Bankruptcy Code against the Borrower, or
the Borrower shall so allege in any pleading filed in any court or any material
provision of any Loan Document shall, for any reason, cease to be valid and
binding on the Borrower or the Borrower shall so state in writing; or (ii) the
Borrower shall file a complaint or initiate any other action against the Lender
or any entity shall obtain a judgment that affects the Lender’s claims or the
Collateral, except to the extent expressly allowed in the Order;

 
28

--------------------------------------------------------------------------------

 
 
(i)           Either of the cases constituting the Bankruptcy Case shall be
dismissed (or the Bankruptcy Court shall make a ruling requiring the dismissal
of either of the cases constituting the Bankruptcy Case), suspended or converted
to a case under Chapter 7 of the Bankruptcy Code, or the Borrower shall file any
pleading requesting any such relief; or an application shall be filed by the
Borrower for the approval of, or there shall arise: (i) any other claim having
priority senior to or pari passu with the claims of the Lender under the Loan
Documents or any other claim having priority over any or all administrative
expenses of the kind specified in clause (b) of Section 503 or clause (b) of
Section 507 of the Bankruptcy Code or the additional Indebtedness permitted
hereunder; or (ii) any Lien on the Collateral having a priority senior to or
pari passu with the Liens and security interests granted herein, except as
expressly provided herein;
 
(j)           The Trustee resigns, is removed, becomes incapacitated or
otherwise becomes  unable to perform his duties under the Bankruptcy Code and a
new Trustee not reasonably acceptable to Lender is appointed by the Bankruptcy
Court;
 
(k)           (i) the Order shall: (i) not have been entered by the Bankruptcy
Court on or before the thirtieth (30th) day following the Closing Date; (ii)
from and after the date of entry thereof, the Order shall cease to be in full
force and effect; (iii) the Borrower shall fail to comply with the terms of the
Order in any material respect; or (iv) the Order shall be amended, supplemented,
stayed, reversed, vacated or otherwise modified (or the Borrower shall apply for
authority to do so) without the written consent of the Lender in a manner that
has a Material Adverse Effect on Lender and/or not provided for in this
Agreement and/or the other Loan Documents;
 
(l)           the Borrower shall file a motion seeking, or the Bankruptcy Court
shall enter, an order: (i) granting relief from the automatic stay applicable
under Section 362 of the Bankruptcy Code to any holder of any security interest
to permit foreclosure on any assets; or (ii) except to the extent the same would
not constitute a Default hereunder, approving any settlement or other
stipulation with any creditor of the Borrower, other than the Lender without the
Lender’s consent, which shall not be unreasonably withheld;
 
(m)          claims arising under Section 506(c) of the Bankruptcy Code shall be
asserted against the Lender by the Borrower or other actions adverse to the
Lender or its rights and remedies hereunder or under any other Loan Document or
any Bankruptcy Court order shall be commenced by the Borrower;
 
(n)           after the Effective Date, there shall occur any event or
circumstances (or series of events or circumstances) that has a Material Adverse
Effect in the aggregate since the Effective Date;
 
(o)           the Borrower shall consummate a sale or license of all or
substantially all of SCO Assets without the consent of the Lender not otherwise
permitted by this Agreement; or

 
29

--------------------------------------------------------------------------------

 

(p)           the Litigation Proceeds are not sufficient to repay the Loan Fee
in full on or before the Loan Fee Maturity Date and all other amounts owed to
creditors with rights senior to those held by the Lender hereunder and under the
Loan Documents,
 
then, during the continuance of any Event of Default, without further order of,
application to, or action by, the Bankruptcy Court, the Lender: (a) may by
notice to the Borrower declare that all the Lender’s portion of the Commitment
be terminated, whereupon any and all obligations of the Lender to make a portion
of the Loan shall immediately terminate; and (b) may by notice to the Borrower,
declare the Loan, all Basic Interest and Default Interest owed thereon and all
other amounts and Obligations payable under this Agreement in respect thereof to
be forthwith due and payable, whereupon the Loan, all such interest and all such
amounts and Obligations, shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition, subject solely to any
requirement of the giving of notice by the terms of the Order, the Debtor shall
have a period of five (5) business days in which to either cure the Default or
obtain a scheduled court hearing with regard to the default.  In the event the
Debtor fails to either cure the Default or obtain a scheduled court hearing with
regard to the Default, the automatic stay provided in Section 362 of the
Bankruptcy Code shall be deemed automatically vacated without further action or
order of the Bankruptcy Court, and the Lender shall be entitled to exercise all
of its respective rights and remedies under the Loan Documents, including all
rights and remedies with respect to the Collateral; provided however, Lender
shall have no right to take any action with respect to the
Litigation.  Notwithstanding the foregoing provisions, upon the occurrence of an
Event of Default, the Borrower shall have the right to use any cash available at
such time for the payment of its fees and administrative expenses.
 
ARTICLE VIII

 
MISCELLANEOUS


SECTION 8.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
 
If to the Borrower, to it at
Edward N. Cahn,
 
Blank Rome LLP
 
7535 Windsor Drive Suite 200
 
Allentown,
   
With a copy to:
Bonnie G. Fatell, Esquire
 
Blank Rome LLP
 
1201 Market  Street, Suite 800
 
Wilmington, DE 19801
   
If to the Lender, to them at
______________________
 
______________________
 
______________________


 
30

--------------------------------------------------------------------------------

 


With a copy to:
Holland & Hart LLP
 
60 East South Temple
 
Suite 2000
 
Salt Lake City, Utah 84111
 
Attn:  Mona L. Burton
     
and
     
Holland & Hart LLP
 
222 South Main
 
Suite 2200
 
Salt Lake City, Utah 84111
 
Attn:  Mona L. Burton



All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 8.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 8.01.
Any party hereto may change its address for notices by giving notice of such
change to each party hereto in accordance with this Section 8.01. In addition,
the Lender and the Borrower may agree from time to time that notices hereunder
for certain specified purposes may be delivered by e-mail, in which case such
notices will be as effective as if delivered by fax.
 
SECTION 8.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making by the Lender of its portion of
the Loan, regardless of any investigation made by the Lender or on its behalf,
and shall continue in full force and effect as long as the principal of or any
accrued Basic Interest and Default Interest owed on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Lender’s portion of the Commitment has
not been terminated. The obligation to pay the Loan Fee and the provisions of
Section 8.05 hereof shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions contemplated hereby, the repayment of the Loan, the expiration
of the Lender’s portion of the Commitment, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document.
 
SECTION 8.03. Binding Effect. This Agreement shall become effective in
accordance with the terms set forth herein and shall bind and inure to the
benefit of the parties hereto and of their respective successors and assigns, to
the extent any such assignment is expressly permitted hereunder.

 
31

--------------------------------------------------------------------------------

 

SECTION 8.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower and the Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
 
(b)           The Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and its portion of the Loan at the time owing to it).
 
(c)           The Lender may without the consent of the Borrower sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loan owing to it); provided, however, that: (i) the Lender’s
obligations under this Agreement shall remain unchanged; (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (iii) the participating banks or other entities shall be
entitled to the benefit of the protections given to the Lender hereunder and
shall be bound by the confidentiality provisions contained in Section 8.16
hereof to the same extent as if they were the Lender; and (iv) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement, and the Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loan and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loan in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loan in which such
participating bank or Person has an interest, increasing or extending the
Commitment of such participating bank or Person or releasing all or
substantially all of the Collateral). All amounts payable by the Borrower to the
Lender hereunder in respect of any Loan and the applicability of the protection
provisions contained herein shall be determined as if the Lender had not sold or
agreed to sell any participation in the Loan, and as if the Lender were funding
the participated portion of the Loan the same way that it is funding the portion
of the Loan in which no participation has been sold.
 
(d)           The Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to the Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lender pursuant to
Section 8.15.

 
32

--------------------------------------------------------------------------------

 

(e)           The Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to the Lender or in support
of obligations owed by the Lender; provided that no such assignment shall
release the Lender from any of its obligations hereunder or substitute any such
assignee for the Lender as a party hereto. If the Lender is a fund that invests
in bank loans it may (without the consent of the Borrower) pledge all or any
portion of its rights in connection with this Agreement to the trustee for
holders of obligations owed, or securities issued, by such fund as security for
such obligations or securities, provided that any foreclosure or other exercise
of remedies by such trustee shall be subject to the provisions of this Section
8.04 regarding assignments in all respects. No pledge described in the
immediately preceding sentence shall release such Lender from its obligations
hereunder.
 
(f)           The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Lender, which the
Lender may grant or withhold in its sole discretion, and any attempted
assignment without such consent shall be null and void.
 
SECTION 8.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses, incurred by the Lender and its Affiliates in connection
with the consummation of the Transactions contemplated hereby and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby or thereby
contemplated shall be consummated) or incurred by the Lender in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents or in connection with the Loan made hereunder
(including, with respect to this Section 8.05(a), the reasonable fees, charges
and disbursements of Holland & Hart LLP, counsel for the Lender and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any other counsel for the Lender); provided, however, that the
Lenders’ legal fees for the preparation and consummation of the transaction
contemplated by this Agreement and the other Loan Documents and for preparation
and consummation of the duplicate originals of the Loan Documents between the
other Lenders and the Borrower shall be capped at $50,000.00.  If, however, such
aggregate legal fees exceed such $50,000.00 cap, such excess legal fees shall be
paid from the Litigation Proceeds and shall be in addition and shall not be a
part of the payment of the Loan Fee.
 
(b) The Borrower agrees to indemnify the Lender and each Related Lender Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of: (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions
contemplated thereby (including the Bankruptcy Case); (ii) the use of the
proceeds of the Loan; or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower or any of its Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 
33

--------------------------------------------------------------------------------

 

(c)           To the extent permitted by Applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby (including the Bankruptcy Case), any Loan or
the use of the proceeds thereof.
 
(d)           The provisions of this Section 8.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions contemplated hereby, the
repayment of the Loan, the expiration of the Commitment, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Lender. All amounts
due under this Section 8.05 shall be payable on written demand therefor.
 
SECTION 8.06. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.
 
SECTION 8.07. Waivers; Amendment. (a) No failure or delay of the Lender in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 8.07(b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender.

 
34

--------------------------------------------------------------------------------

 

SECTION 8.08. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the Basic Interest and the Default Interest rates
applicable to the Loan, together with all fees, charges and other amounts which
are treated as interest on the Loan under Applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding a
portion of the Loan in accordance with Applicable Law, the rate of Basic
Interest and Default Interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 8.08 shall be cumulated and the interest and Charges
payable to the Lender in respect of other loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the annual interest rate of fourteen percent (14%) to
the date of repayment, shall have been received by the Lender.
 
SECTION 8.09. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of the Lender) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
 
SECTION 8.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO: (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10.
 
SECTION 8.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
SECTION 8.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.01 hereof.
Delivery of an executed signature page to this Agreement by facsimile
transmission or electronic mail shall be deemed originals for all purposes and
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 
35

--------------------------------------------------------------------------------

 

SECTION 8.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 8.14. Jurisdiction; Consent to Service of Process. (a) The Borrower and
Lender each hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Bankruptcy Court and any
appellate court therefrom, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Bankruptcy Court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Lender waives any right it may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its respective properties in
the courts of any other jurisdiction.
 
(b)           The Borrower and Lender each hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in the Bankruptcy Court). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 8.15. Confidentiality . The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners); (c) to the extent required by Applicable Law or by any
subpoena or similar legal process (including, in each case, in respect of the
Bankruptcy Case); (d) in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder; (e) subject to an
agreement containing provisions substantially the same as those of this Section
8.15 to: (i) any actual or prospective assignee of or participant in any of its
rights or obligations under this Agreement and the other Loan Documents; or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any of its obligations; (f)
with the consent of the Borrower; or (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 8.15. For
the purposes of this Section, “Information” means all information received from
the Borrower and related to the Borrower or its business, other than any such
information that was available to the Lender on a non-confidential basis prior
to its disclosure by the Borrower; provided that, in the case of Information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential or such information is of
such a nature that a prudent person would expect such information to be
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 8.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

 
36

--------------------------------------------------------------------------------

 

SECTION 8.16.  Collateral Agent Agreement.  The Borrower acknowledges and agrees
that the Lender, as Agent and alone, shall have the right to enforce all
Lenders’ rights relating to the Collateral under the Loan Documents and under
duplicate originals of all of the Loan Documents executed by the Lenders other
than the Lender.  This provision shall not be included in such duplicate
originals of the Loan Documents executed by the Lenders other than the Lender.
 
SECTION 8.17 Other Provisions.   Notwithstanding  anything to the contrary in
this Agreement or the other Loan Documents, the following overriding
understandings and agreements shall prevail in the interpretation  and
enforcement of the intent of this Agreement and the other Loan Documents:
 
(a)           Nothing herein shall cause or result in any personal liability to
be imposed on the Trustee individually beyond the duties of a trustee under
Applicable Law in the Bankruptcy Case.  The Trustee has no personal liability,
and the Lender hereby releases the Trustee from all personal liability, with
respect to his payment of any monetary obligations related to the Loan or the
covenants in the Loan Documents and/or related to any representations or
warranties made herein or in any of the other Loan Documents.  This provision is
not intended to relieve the Trustee from performance of any and all of the
obligations under this Agreement and the other Loan Documents in his capacity as
trustee of the Estates.
 
(b)           Other than Lender’s rights expressly set forth herein and in the
other Loan Documents, as the same may be enforced in accordance with Applicable
Law, the Lender does not have any right to interfere with or participate in the
conduct or prosecution of the Litigation or to participate in or approve any
settlement of the Litigation.
 
(c)           The Lenders’ rights to and in the Collateral are subject to the
Lenders’ actual disbursement of the Loan proceeds to the Borrower hereunder on
the Closing Date; provided however, that if after execution of this Agreement
the Borrower fails to obtain the Order contemplated by this Agreement, the
Borrower shall pay Lender’s expenses up to a maximum of $50,000.00, subject to
the payment of additional Lender legal fees in the manner set forth in Section
8.05(a) hereof.  In addition, if for any reason the amount of the Loan is less
than Eight Hundred Thousand and 00/100 Dollars ($800,000.00), Borrower may, in
its discretion, either elect to waive such minimum Loan amount requirement and
close the Transactions, or Borrower may elect not to close the Transactions, in
which event Borrower shall nonetheless pay Lender’s legal fees, subject to the
foregoing $50,000.00 cap.

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have executed it as of the
date set forth on the cover page of this Agreement.

 
BORROWER:
________________________________
 
EDWARD N. CAHN, Solely in His Capacity as Trustee of the Bankruptcy Estates of
The SCO Group, Inc. and SCO Operations, Inc., both Delaware corporations
   
LENDER:
   
______________________
     
By:_____________________________
 
Name:___________________________
 
Title:____________________________


 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
COLLATERAL AGENT AGREEMENT


THIS COLLATERAL AGENT AGREEMENT (the “Agreement”) is made as of the Effective
Date, between Seung Ni Capital Partners, L.L.C., a Utah limited liability
company (“Collateral Agent”), and the lenders listed on Exhibit “A” hereto
(each, a “Lender” and collectively, the “Lenders”), and The Bankruptcy Estates
of The SCO Group, Inc., a Delaware corporation and SCO Operations, Inc., a
Delaware corporation, by and through Edward N.Cahn solely in his capacity as
Chapter 11 trustee (“Borrower”), and this Agreement is executed in connection
with the following facts:
 
RECITALS:
 
A.          Each Lender, including Collateral Agent, has entered into a
duplicate original with Borrower of that certain Credit Agreement, of even date
herewith (each, the “Credit Agreement”), under which Collateral Agent, as one of
the Lenders, has agreed to extend a portion of the Loan, as defined in the
Credit Agreement, to Borrower.  Except where the context otherwise requires
herein, the term “Lenders” used herein shall include the Collateral Agent.
 
B.           The Lenders have entered into duplicate originals of the Credit
Agreement and certain exhibit agreements attached thereto under which each
Lender has agreed to extend a portion of the Loan to Borrower.  Each of the
Lenders, thus, has rights and obligations with vis a vis the Borrower and the
making each Lender’s portion of the Loan and vis a vis enforcement of the Loan
Documents against the Borrower, except as set forth in this Agreement.
 
C.           The Loan Documents create certain security interests in the
Collateral in each of the Lender’s favor for the purpose of securing Borrower’s
repayment of the Loan.  The Lenders’, including Collateral Agent’s, desire to
designate and appoint a third party to act as the collateral agent on all of the
Lenders’ collective behalf with respect to the Collateral, as more fully set
forth in this Agreement.
 
D.           Collateral Agent is willing to act without compensation as the
collateral agent for such purposes in accordance with the terms and conditions
of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Borrower, Lenders, and Collateral Agent hereby agree as follows:
 
1.           Recitals.  The parties hereto acknowledge the accuracy of the
Recitals and hereby incorporate the foregoing Recitals into this Agreement.
 
2.           Definitions.  Except as defined in this Agreement, each capitalized
term appearing herein shall have the meaning ascribed or given to it in the
Credit Agreement.
 
 

--------------------------------------------------------------------------------

 

3.           Appointment of Collateral Agent.  Each of the Lenders acknowledges
that it has read and entered into the Credit Agreement and the other Loan
Documents.  Effective Immediately and by signing this Agreement, each of the
Lenders hereby irrevocably and unconditionally appoints Collateral Agent to
serve as collateral agent for all of the Lenders and irrevocably appoints and
authorizes Collateral Agent to act as agent for all of the Lenders for the
purpose of: (a) executing, filing, and/or delivering such documents and
agreements as are necessary or desirable to perfect the security interests
granted to each Lender in the Collateral under duplicate originals and versions
of the Loan Documents; and (b) enforcing the Lenders’ rights in the Collateral
and the Borrower’s obligations under such versions of the Loan Documents and the
Borrower’s obligations thereunder; (c) releasing the Liens against the
Collateral  upon payment in full of the Loan Fee and the other amounts due under
the Loan Documents; and (d) holding all Lenders’ security interests and Liens in
the Collateral granted in the Lenders’ favor under such versions of the Loan
Documents.  Collateral Agent accepts such appointment and covenants and agrees
to perform all covenants and obligations set forth herein.  Further, Collateral
Agent shall have the sole authority to exercise any and all remedies against
Borrower under any and all of the Security Documents and to act in such capacity
in accordance with the terms and conditions of this Agreement.
 
4.            Decisions/Actions Related to Remedies under Security Documents.
 
(a)          The Collateral Agent may take such actions and pursue such remedies
with respect to the actions and authority set forth in Section 3 hereof as the
Collateral Agent shall, in its discretion, deem appropriate or necessary under
the circumstances hereunder and under any of the Security Documents with respect
to the Collateral.  Further, and in accordance with any Majority Vote, as
defined herein, the Collateral Agent shall: (i) take such actions to enforce,
modify, or amend the Security Agreements on all of the Lenders’ behalf; and (ii)
collect upon, dispose of, or foreclose upon all or any portion of the
Collateral.
 
(b)          The Collateral Agent shall not be obligated or required to take any
action or give any notice that it believes is contrary to Applicable Law, to the
terms of this Agreement, or to the terms of the Credit Agreement or the other
Loan Documents, or that the Collateral Agent believes will expose any of its
owners, officers, or employees to liability.  Further, the Collateral Agent
shall not be required to take any action hereunder unless and until it has
received (for itself, its owners, officers, employees, and agents) indemnities
against any and all losses, costs, expenses, and liabilities connected thereto.


(c)          The Collateral Agent shall have no liability whatever in acting in
accordance with a Majority Vote.  Further, no Lender shall have liability to any
other Lender hereunder or otherwise for casting its vote in connection with any
Majority Vote.


(d)          The Collateral Agent shall provide notice to all of the Lenders of
any action taken in accordance with any Majority Vote and otherwise taken
hereunder on behalf of all Lenders.  However, the Collateral Agent’s failure to
provide any such notice to the other Lenders shall not impair Collateral Agent’s
right or ability to take any action authorized hereunder, nor shall it impair
the validity or enforceability of this Agreement or of any of the Loan
Documents, nor shall it create a cause of action against any party to this
Agreement, including the Collateral Agent.


(e)          Except for the Lenders’ right to receive its share of the Loan Fee
in accordance with the Credit Agreement, the Lenders only right hereunder and in
the Collateral shall be the right to cast its vote with respect to any Majority
Vote in accordance herewith.  Each of the Lenders hereby agrees that none of
them shall have, and each of them hereby waives, the right to take or threaten
to take any action to enforce any term or provision in any of the Security
Documents or to enforce any rights with respect to any or all of the Collateral,
it being understood that the Collateral Agent alone shall have the right to seek
and enforce any and all rights and remedies in the Collateral and under this
Agreement.

 
2

--------------------------------------------------------------------------------

 

(f)           The Collateral Agent may, in its discretion, request a Majority
Vote with respect to any action, decision, or course of action Collateral Agent
desires or plans to take hereunder, and the Majority Vote with respect to such
action, decision, or course of action shall be binding on all of the Lenders for
all purposes.


(g)         The Collateral Agent may release all security interests and Liens of
the Lenders against the Collateral upon payment in full of the amount due under
the Note and the other Loan Documents, including the payment of the Loan
Fee.  The Collateral Agent may also release any or all of such security
interests or Liens against the Collateral upon a Majority Vote of the Lenders.


(h)         The Lenders acknowledge and agree that the Borrower has the rights
to dispose of the Collateral, as set forth in the Credit Agreement.


5.           Application of Collateral Proceeds.  Any amount received by the
Collateral Agent from its enforcement of any of the Security Documents,
including, without limitation, the proceeds from the enforcement, sale,
collection, or disposition of any of the Collateral (collectively, the
“Proceeds”), shall be applied and paid by the Collateral Agent as follows:
 
(a)          First, to the costs and expenses of such sale, collection,
enforcement, or disposition, including the fees and costs of such professional
advisors as Collateral Agent deems necessary or appropriate incurred in with
exercising any right or remedy hereunder, including costs related to any
indemnification to which Collateral Agent is entitled hereunder or under any of
the Loan Documents; and


(b)         Second, to the payment of the Obligations for the ratable and
proportionate benefit of the Lenders.


Until the Collateral Agent so applies and pays any such amount, the Collateral
Agent shall hold such Proceeds in its custody in accordance with the Collateral
Agent’s procedures for holding such funds.


6.           Consent/Approval of Lenders.  Collateral Agent is hereby authorized
as the only Lender to communicate to and with Borrower with respect to any
approval, notice, and/or consent required or permitted to be given to Borrower
or any third party under the Loan Documents as follows:
 
(a)         Proportionate Voting/Majority Vote/Binding and Final.  In each
instance of consent, approval, or notice permitted or required under the Loan
Documents, with respect to each additional action requiring a Majority Vote
hereunder, and with respect to each Majority Vote requested by Collateral Agent
hereunder, each Lender shall have the right to cast a vote.  Each Lender’s vote
shall be weighted, and Collateral Agent and Borrower shall have the right to
rely on a simple majority vote of the Lenders, i.e., a vote of anything amount
more than a 50.00% vote, as described herein (each, a “Majority Vote”).  Each
Majority Vote shall be conclusive, final and binding on Collateral Agent, the
other Lenders, and Borrower.

 
3

--------------------------------------------------------------------------------

 

(b)         A Majority Vote of Lenders shall be calculated by weighting each
Lender’s vote and by aggregating or adding up the weighted votes of all
Lenders.  Each Lender’s vote shall be shall be equal to that portion of the
total of all Lenders’ votes, using the following percentage or formula: the
dollar amount of such Lender’s portion of the aggregate amount of the Loan,
divided by the aggregate amount of the Loan made by or from all of the Lenders
(including that portion of the Loan made from Collateral Agent).  Collateral
Agent shall collect the votes of all Lenders using the foregoing percentage
calculation or formula.  For example, and by not way of limitation, a Lender who
makes a $200,000.00 portion of the Loan in the aggregate amount of $2,000,000.00
shall cast a vote equal to 10.00% of the total vote cast by all
Lenders.  Similar votes cast by Lenders who made more than 50% of the aggregate
amount of the Loan shall constitute a Majority Vote for purposes of this
Agreement.  Collateral Agent shall communicate the outcome of each Majority Vote
to all Lenders.


(c)          If at any time, any Lender fails to cast its vote by the date
identified by Collateral Agent, such failure shall allow Collateral Agent to
cast such Lender’s vote as Collateral Agent, in its sole discretion, deems
appropriate.  Collateral Agent’s decision as to casting such Lender’s vote shall
not expose Collateral Agent to any liability hereunder or otherwise and shall be
conclusive and binding on all Lenders.


(d)          Except as expressly set forth in the introductory paragraph to this
Section 6 with respect to any approval, notice, and/or consent required to
Borrower or any third party under the Loan Documents, Collateral Agent shall, in
it sole discretion, have the right and discretion set forth in 4(a) hereof and
otherwise set forth in this Agreement with respect to the Collateral and the
Security Documents.


7.           Compensation.  Borrower shall be responsible to pay all fees and
charges of Collateral Agent hereunder.
 
8.           Termination of Duties.  Collateral Agent’s appointment as
collateral agent shall terminate upon the earlier of:
 
a.           The satisfaction in full of all Obligations owing by Borrower under
the Credit Agreement and the Note, including payment of the Loan Fee; or
 
b.           Thirty (30) days written notice from Collateral Agent that
Collateral Agent desires to resign as collateral agent.
 
9.           Successor Collateral Agent.  Upon the termination of Collateral
Agent’s appointment as collateral agent, Collateral Agent shall immediately
assign its rights hereunder and in the Collateral to the successor collateral
agent.
 
10.         Notices.  All notices by any party hereto shall be in writing and
shall be sent as provided in the Credit Agreement.
 
 
4

--------------------------------------------------------------------------------

 

11.         Disclaimers.
 
(a)          By becoming a party to this Agreement, Collateral Agent shall have
no duties, obligations, or liabilities, except to perform the duties expressly
set forth herein.  The Collateral Agent is and shall not be liable for any
statement, representation, or warranty contained herein or in any of the Loan
Documents or in any other document executed or delivered or existing in
connection therewith or for the validity, enforceability, genuineness,
effectiveness, or sufficiency of any of the such Loan Documents or other
documents or agreements, or for the validity, perfection, priority, or
effectiveness of any security interest or Lien granted to any of the Lenders
under any or all of the Loan Documents or otherwise.  The Collateral Agent may
employ agents and advisors to fulfill any or all of its duties hereunder and
shall not be responsible for the negligence of any such agents or
advisors.  Neither the Collateral Agent, nor its owners, officers, directors,
agents, or advisors shall be liable for any action or omission taken or omitted
to be taken hereunder or in connection herewith, except for actions that are
finally and judicially determined to have resulted from their own gross
negligence or willful misconduct.
 
(b)          The Collateral Agent may request and rely upon any certification,
notice, or other communication believed by it to be genuine and correct,
including the outcome of any Majority Vote.


(c)          Each of the Lenders for themselves and their successors and assigns
(each an “Indemnifying Party”)hereby, jointly and severally, agrees to
indemnify, defend, and hold Collateral Agent (and its owners, officers, agents,
and advisors) harmless from and against all liabilities, losses, obligations,
damages, claims, actions, proceedings, penalties, judgments, costs (including
attorney’s fees and costs), expenses, and/or disbursements of any kind or nature
whatever arising, imposed on, suffered by, asserted against, or connected with
Collateral Agent in any way relating to or arising in connection with this
Agreement, the Collateral, the Loan Documents, or any other documents executed
referred to or existing in connection with any or all of the foregoing documents
or with the Transactions; provided, however, that none of the Indemnifying
Parties shall be liable for any of the foregoing indemnity obligations to extent
that they are finally and judicially determined to have resulted from the gross
negligence or the willful misconduct of Collateral Agent.


(d)          Except as expressly set forth herein, Collateral Agent shall have
no duty to take any affirmative step or action with respect to collection of any
amounts payable or owed in connection with or related to the Collateral


12.          General.
 
(a)          This Agreement is made for the sole and exclusive benefit of
Borrower and Collateral Agent and is not intended to benefit any third
party.  No such third party may claim any right or benefit or seek to enforce
any term or provision of this Agreement.
 
(b)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.  In the event of any dispute hereunder,
each of the parties hereto agrees to submit to the venue and jurisdiction of the
federal and state courts of the State of Delaware.
 
 
5

--------------------------------------------------------------------------------

 

(c)          Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(d)         All references in this Agreement to the singular shall be deemed to
include the plural if the context so requires and vice versa.  References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.
 
(e)          This Agreement, together with the Loan Documents, constitute the
entire agreement between the parties hereto as to the subject matter hereof and
may not be altered or amended except by written agreement signed by
Administrative Agent, Borrower, and Collateral Agent.  All other prior and
contemporaneous agreements, arrangements, and understandings between the parties
hereto as to the subject matter hereof are, except as otherwise expressly
provided herein, rescinded.  Facsimile and electronic mail signatures on this
Agreement shall be deemed and shall constitute originals for all purposes, and
this Agreement may be executed in any number of counterparts.
 
(f)          Each of the parties to this Agreement represents and warrants to
the other parties hereto that the execution, delivery, and performance by such
party has been duly authorized by all necessary corporate or other action
required for such authorization and does not violate the provisions of any
agreement or other document to which such party is a party and does not require
any governmental or other approval.
 
(g)          Each of the parties hereto agrees to promptly pay Collateral Agent
its proportionate share (calculated in the same manner as a Majority Vote is
determined) of all expenses and costs incurred by Collateral Agent hereunder.
 
(h)          Collateral Agent may demand specific performance of this Agreement
by every and each party hereto.  Further, each party hereto waives any defense
it may have to any such claim for specific performance.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date, as defined in the Credit Agreement.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
6

--------------------------------------------------------------------------------

 
 
COLLATERAL AGENT:
 
SEUNG NI CAPITAL PARTNERS, L.L.C.
           
By:
/s/ Ralph Yarro    
Title:
Manager        
BORROWER:
 
/s/ Edward N. Cahn
    EDWARD N. CAHN, Soley in His Capacity as Trustee of the Bankruptcy Estates
of The SCO Group, Inc. and SCO Operations, Inc., both Delaware corporations



[LENDERS’ SIGNATURES APPEAR ON FOLLOWING SEPARATE COUNTERPART PAGES FOR EACH
LENDER]

 
7

--------------------------------------------------------------------------------

 
 
LENDER:
         
By:
   
Name: 
   
Title:
 



(Each Lender shall execute and deliver this signature page to Collateral Agent)

 
8

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LIST OF LENDERS


Seung Ni Capital, LLC (Ralph Yarro)
  $ 400,000  
Jan Loeb
  $ 250,000  
Leap Tide Capital Management, Inc. (Jan Loeb)
  $ 100,000  
Steven Shin
  $ 50,000  
Henry Beinstein
  $ 100,000  
Stanley A. Beinstein
  $ 50,000  
Neil J. Gagnon
  $ 100,000  
Robert Dyson
  $ 100,000  
WBS LLC (Rex Lewis)
  $ 600,000  
Ne Obliviscaris, Ltd. (Dan Campbell)
  $ 130,000  
Darcy Mott
  $ 10,000  
Clemons F. Walker
  $ 100,000  
Herbert W. Jackson
  $ 10,000  



These individuals may be a “Lender” either individually or through an entity in
which they own or control an interest.  Additional “Lenders” may be added, or
the foregoing amounts may change.

 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
LIST OF COLLATERAL


1.           Cash, checking, savings, and other accounts.


2.           Security deposits paid by the Borrower, as tenant, under various
leases.


3.           Ownership interests in partnerships or joint ventures.


4.           Accounts receivable.


5.           Inventory.


6.           Equipment, furnishings, and supplies.


7.           Intellectual Property, as defined in the attached Credit Agreement.


8.           Contract and similar rights.


9.           Collateral expressly listed and identified in each of the Security
Documents.


Notwithstanding the foregoing list, the “Collateral” shall expressly exclude the
following: (a) all “Employee Carve-Out Amounts” referred to in that certain
Security and Pledge Agreement that constitutes one of the Security Documents;
(b) all  causes of action under Chapter 5 of the Bankruptcy Code; and (c) any
voting stock (or other voting equity interests) in excess of 65% of the
outstanding voting stock (or other voting equity interests) of any foreign
Subsidiary.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
FORM OF ORDER


[excpg01.jpg]
 

--------------------------------------------------------------------------------


 
[excpg02.jpg]
 

--------------------------------------------------------------------------------


 
[excpg03.jpg]
 

--------------------------------------------------------------------------------


 
[excpg04.jpg]
 

--------------------------------------------------------------------------------


 
[excpg05.jpg]
 

--------------------------------------------------------------------------------


 
[excpg06.jpg]
 

--------------------------------------------------------------------------------


 
[excpg07.jpg]
 

--------------------------------------------------------------------------------


 
[excpg08.jpg]
 

--------------------------------------------------------------------------------


 
[excpg09.jpg]
 

--------------------------------------------------------------------------------


 
[excpg10.jpg]
 

--------------------------------------------------------------------------------


 
EXHIBIT “D”
NOTE


PROMISSORY NOTE
 
Up To $2,000,000.00
March 5, 2010

 
For value received, the Borrower promises and agrees to pay to the order of the
Lender, in lawful money of the United States of America, that portion of the
principal sum of up to Two Million and 00/100 Dollars ($2,000,000.00) set forth
on Exhibit “A” hereto, or so much thereof as may be outstanding under the Credit
Agreement, as defined herein, together with Basic Interest and other interest on
the unpaid outstanding balance owing thereunder at the rate or rates or in the
amounts computed in accordance with the Credit Agreement, together with all
other amounts due Lender under this Note and under the Credit Agreement, all
payable in the manner and at the time or times provided herein and in the Credit
Agreement.


1.           Definitions.  Except as otherwise defined herein, each of the
capitalized terms appearing in this Note shall have the meaning ascribed or
given to it in that certain Secured Super-Priority Credit Agreement, of even
date herewith, executed by and among the Borrower and [________________________]
(the “Credit Agreement”).  This provision shall apply to all terms capitalized
terms appearing hereinabove and hereinbelow.


2.           Loan.  The Lender shall make a portion of the Loan set forth on
Exhibit “A” hereto  in accordance, subject to, and in the manner set forth in
terms and conditions of the Credit Agreement, the aggregate amount of which Loan
shall not exceed Two Million and 00/100 Dollars ($2,000,000.00).


3.           Interest Rate/Maturity Date.  From the date set forth on the face
of this Note above through the Maturity Date, the outstanding balance of the
Loan and of any other amounts due hereunder (other than the Loan Fee and
including any amounts added to principal under the Loan Documents) shall bear
interest at the Basic Rate of interest per annum.  Any amounts owed hereunder
and not repaid on the Maturity Date shall thereafter bear interest and shall be
subject to the late charges set forth in Section 2.05 of the Credit Agreement.


4.           Payment of Loan Fee/Loan Fee Maturity Date.  The Borrower shall pay
Lender’s proportionate share of the Loan Fee to the Lender on the Loan Fee
Maturity Date.  Lender’s proportionate share of the Loan Fee is equal to the
total amount of the Loan Fee owed hereunder and under the Credit Agreement,
multiplied by a fraction, the numerator of which is Lender’s portion of the Loan
disbursed to the Borrower under the Credit Agreement, and the denominator of
which is the total amount of the Loan disbursed to the Borrower under the Loan
Documents and under duplicate originals of the Loan Documents executed by
Lenders other than the Lender and the Borrower in accordance with the Credit
Agreement.  Any portion of the Loan Fee owed but not paid to the Lender on the
Loan Fee Maturity Date shall bear interest at and shall be subject to the late
charges set forth in Section 2.05 of the Credit Agreement.  No Basic Interest or
other interest shall accrue on the Loan Fee prior to the Loan Fee Maturity Date.

 
1

--------------------------------------------------------------------------------

 

5.           Payments on Loan.  The Borrower shall also make payments of the
amount owed hereunder from Core Asset Sales, as more fully set forth in the
Credit Agreement.


6.           Maturity Date/Loan Fee Maturity Date/Payments Made by Wire.  Unless
extended in writing by the Lender, and if not sooner due and payable in
accordance with the Credit Agreement, the Borrower shall pay to the Lender all
principal and other amounts due and unpaid hereunder and under the Credit
Agreement on the Maturity Date and shall pay the Loan Fee on the Loan Fee
Maturity Date.  Unless otherwise specified in writing by the Lender, all
payments hereunder shall be paid to the Lender by wire transfer in immediately
available funds to the following account:


[INSERT ACCOUNT NUMBER AND ABA ROUTING NUMBER]


7.           Default/Acceleration/Interest at Default Rate/Remedies.  If any of
the following events occurs:


(a)           the Borrower fails to make payment of any amount due hereunder
within five (5) days after the same becomes due and payable;


(b)           any violation or breach of any provision of this Note (other than
those listed in Subsections 6(a) and (b) hereof, each of which has shorter or no
time period, respectively, for curing such defaults or breaches, and which do
not require any written notice thereof to the Borrower) or of any other Loan
Document, and if such Event of Default, breach or default does not involve the
payment of a monetary obligation contained herein or in any of the other Loan
Documents; or


(c)           any default by the Borrower in the payment or performance of any
obligation, or any Event of Default or any breach of or default under the terms
of any contract or instrument (other than any of the Loan Documents) pursuant to
which the Borrower has incurred any Indebtedness under Section 364 of the
Bankruptcy Code, including the Lender, and that results in the acceleration of
the payment of such Indebtedness or obligation,


then the default and remedies provisions set forth in the Credit Agreement,
including, without limitation Article VII of the Credit Agreement, shall apply
with respect to the Lender’s rights and remedies, which is not intended to
otherwise limit the Lender’s other rights and remedies under Applicable Law.

 
2

--------------------------------------------------------------------------------

 

8.           Limitation of Interest Rate.  If any interest is contracted for,
charged or received under this Note or the Credit Agreement, or if all of the
principal balance shall be prepaid, so that under any of such circumstances the
amount of interest contracted for, charged or received under this Note or the
Credit Agreement on the principal balance shall exceed the maximum amount of
interest permitted by applicable law, then in such event: (a) the provisions of
this paragraph shall govern and control; (b) neither the Borrower nor any other
Person now or hereafter liable for the payment hereof shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by Applicable Law;  (c) any such excess which may
have been collected shall be either applied as a credit against the then unpaid
principal balance or refunded to the Borrower, at the option of the Lender;
and  (d) the effective rate of interest shall be automatically reduced to the
maximum lawful contract rate allowed under Applicable Law as now or hereafter
construed by the courts having jurisdiction thereof.  It is further agreed that
without limitation of the foregoing, all calculations of the rate of interest
contracted for, charged or received under this Note or any other Loan Document
that are made for the purpose of determining whether such interest rate exceeds
the maximum lawful contract rate, shall be made, to the extent permitted by
Applicable Law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the Indebtedness evidenced
hereby, all interest at any time contracted for, charged or received from the
Borrower or otherwise by the Lender in connection with such Indebtedness;
provided, however, that if any Applicable Law is amended or the law of the
United States of America preempts any Applicable Law, so that it becomes lawful
for the Lender to receive a greater interest per annum rate than is presently
allowed, the Borrower agrees that, on the effective date of such amendment or
preemption, as the case may be, the lawful maximum hereunder shall be increased
to the maximum interest per annum rate allowed by the amended state law or the
law of the United States of America.


9.           Credit Agreement/Collateral.  This Note evidences all advances
made, interest due and all amounts otherwise owed to Lender under the Credit
Agreement, and all amounts due under the Credit Agreement and the other Loan
Documents are hereby incorporated herein and are due hereunder.  This Note is
executed in conjunction with the Credit Agreement and is secured by the liens
and security interests created under the Loan Documents.  Reference is made to
the Credit Agreement for provisions relating to repayment of the indebtedness
evidenced by this Note, including mandatory repayment, acceleration following
default, late charges, default rate of interest, limitations on interest,
restrictions on prepayment, and participation interest (if any).  In addition,
the Lender and the other Lenders shall enter into the Collateral Agent Agreement
under which the Lender shall act as Agent in accordance with the terms thereof.


10.         Governing Law.  This Note has been executed and delivered in and
shall be construed in accordance with and governed by the laws of the State of
Delaware and of the United States of America.


11.         Waiver of Jury Trial.  THE BORROWER HEREBY UNCONDITIONALLY WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF, DIRECTLY OR INDIRECTLY, THIS NOTE, ANY OF THE RELATED DOCUMENTS, ANY
DEALINGS BETWEEN BORROWER AND LENDER RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN LENDER AND BORROWER.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.)  THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.  IN THE
EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 
3

--------------------------------------------------------------------------------

 

12.         Entire Agreement.  This Note and the Credit Agreement and the other
Loan Documents constitute the entire agreement of the Borrower and the Lender
with respect to the subject matter hereof and supersedes all prior
understandings, agreements and representations, express or implied.


13.         No Waiver.  No delay or failure or forbearance or other act of
commission or omission on the part of the Lender in exercising any rights under
this Note or the other Loan Documents on default by the Borrower including,
without limitation, the Lender’s right to accelerate, nor reinstatement of this
Note by the Lender after such exercise, shall operate as a waiver of the
Lender’s right to exercise such right or of any other right under this Note or
the other Loan Documents, or as a release of the Borrower, for the same default
or any other default, except to the extent such waiver is in writing and signed
by the Lender and then only to the extent specifically set forth in writing.


14.         Modification.  No variation or modification of this Note, or any
waiver of any of its provisions or conditions, shall be valid, unless in writing
and signed by an authorized representative of the Borrower and the Lender.  Any
such waiver, consent, modification or change shall be effective only in the
specific instance and for the specific purpose given.


15.         Assignment.  The Borrower may not delegate or assign its duties or
obligations under this Note without the Lender’s prior written consent, which
the Lender may grant or withhold in its sole discretion; provided, however, that
no permitted delegation or assignment of such duties or obligations shall
release the Borrower or any guarantor, endorser or surety from any duty or
obligations under this Note or the other Loan Documents.  The Lender shall have
the right to sell, assign, encumber, hypothecate, pledge or otherwise transfer
or alienate this Note, either in part or in its entirety, and all or any portion
of the Collateral securing repayment of the amount due hereunder, without the
consent of the Borrower or the consent of any guarantor, endorser or surety.


16.         Binding Effect.  Subject to the immediately preceding paragraph,
this Note and all of the covenants, promises and agreements contained in it
shall be binding on and inure to the benefit of the respective legal and
personal representatives, devises, heirs, successors and assigns of the Borrower
and the Lender, provided, however, that the Trustee shall have no personal
liability and is liable only in his capacity as Trustee.
 
 
4

--------------------------------------------------------------------------------

 

17.         Attorney’s Fees/Costs.  The Borrower agrees to promptly reimburse
the Lender all costs and expenses, including reasonable accountant and
attorneys’ fees, paid or incurred by the Lender in connection with the
collection or enforcement of this Note or the other Loan Documents, including
defending the priority of such instrument or as a result of foreclosure against
any of the collateral or obtaining a deed in lieu of foreclosure or conducting a
trustee sale.


18.         Severability.  Any provision in this Note or the Credit Agreement or
the other Loan Documents that is in conflict with any statute, law or applicable
rule shall be deemed omitted, modified or altered to conform thereto.  Should
any provision of this Note be deemed invalid or unenforceable under applicable
law, all of the remaining provisions shall remain unchanged and in full force
and effect.


19.         Consistency with Credit Agreement.  In the event of any
inconsistency or contradiction in terms between those contained in this Note and
those set forth in the Credit Agreement, the terms of the Credit Agreement shall
control and govern such inconsistency or contradiction.


Executed as of the date first written above.


BORROWER:
 
/s/ Edward N. Cahn
EDWARD N. CAHN, Solely in His Capacity as Trustee of the Bankruptcy Estates of
The SCO Group, Inc. and SCO Operations, Inc., both Delaware corporations


 
5

--------------------------------------------------------------------------------

 

EXHIBIT “E”
LIST AND FORM OF SECURITY DOCUMENTS
 
SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Security Agreement”)  is made and
entered into as of this 5th day of March, 2010, by and among the Bankruptcy
Estates of The SCO Group, Inc., a Delaware corporation (“SCO Group”), and SCO
Operations, Inc., a Delaware corporation (“SCO Operations”) (SCO Group and SCO
Operations are sometimes collectively referred to herein as “SCO”),  by and
through Edward N. Cahn, solely in his capacity as Chapter 11 trustee for the
Bankruptcy Estates of SCO (collectively, “Debtor”), and ______________________
(“Secured Party”).
 
RECITALS:
 
A.          Secured Party, and Debtor have entered into that certain Secured
Super-Priority Credit Agreement, of even date herewith (the “Credit Agreement”),
in connection with Secured Party’s making of a portion of a loan in the amount
of up to $2,000,000.00 to Debtor (the “Loan”).
 
B.           The provisions of the Credit Agreement require that Debtor execute
certain documents, including this Security Agreement, which provides for a lien
and security interest in favor of the Secured Party in certain of the assets and
properties of the Debtor, whether now owned or hereafter acquired, as security
for the Loan.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Debtor and Secured Party agree as follows:
 
1.
 
DEFINITIONS
 
Definitions.  Except as otherwise defined herein, each of the capitalized terms
appearing in this Agreement shall have the meaning ascribed or given to it in
that certain Secured Super-Priority Credit Agreement, of even date herewith,
executed by and among the Borrower and Secured Party, as one of the Lenders (the
“Credit Agreement”).  This provision shall apply to all capitalized terms
appearing hereinabove and hereinbelow.  In addition, unless otherwise defined
herein or in the Credit Agreement, each term used herein and defined in the
Uniform Commercial Code as enacted in the State of Delaware (“UCC”) shall have
the meaning given to such term in the UCC.  Each of the Lenders has entered into
a duplicate original of the Credit Agreement with Borrower.
 
 
1

--------------------------------------------------------------------------------

 
 
2.
 
GRANT OF SECURITY INTEREST
 
a.           Debtor, for consideration and to secure the Secured Obligations (as
defined herein), hereby grants to Secured Party a first lien and a continuing
security interest (subject only to Permitted Encumbrances, as defined herein) in
all of Debtor’s right, title and interest in all of the following assets and
properties of Debtor, tangible and intangible, whether now owned or hereafter
acquired, together with all additions, substitutions, and proceeds therefrom or
arising out of the rights reflected therein, and all renewals, amendments,
substitutions, and replacements of all or any part thereof collectively,
(“Collateral”):
 
i.           Inventory.  All inventory in all of its forms, wherever located,
including but not limited to: (i) all raw materials and work in process
therefor, finished goods thereof, and materials used or consumed in the
manufacture or production thereof; (ii) goods which are returned to or
repossessed by Debtor; (iii) all supplies and personal property now owned or
hereafter acquired and held for sale or lease or furnished or to be furnished
under contracts of service or used or consumed in Debtor’s business (including
without limitation, packaging and/or shipping materials); and (iv) all additions
and accessions thereto, and substitutions therefor and products thereof and
documents therefor, and all documents of title issued in respect of any of the
foregoing, whether negotiable or non-negotiable, and including, without
limitation, all warehouse receipts, and all other goods which constitute
“inventory” (as defined in the UCC) (collectively, the “Inventory”).
 
ii.          Accounts and Rights.  All accounts, notes, drafts, acceptances,
letters of credit, chattel paper, instruments, documents, and other obligations
of any kind, now or hereafter existing, arising in connection with the sale or
lease of goods, including without limitation the Inventory, or the rendering of
services, and all rights now or hereafter existing in and to all security
agreements, mortgages, deeds of trust, collateral assignments, leases, and other
contracts securing or otherwise relating to any such accounts, notes, drafts,
acceptances, chattel paper, instruments, documents, and all other items which
constitute “accounts” (as defined in the UCC) (collectively, the “Accounts”).
 
iii.         Equipment and Fixtures.  All equipment and fixtures, in all forms,
wherever located, and all machinery, furnishings, appliances, leasehold
improvements, vehicles, aircraft, trade fixtures, chattels and motor vehicles,
including without limitation equipment processing, fabricating, production and
other equipment, together with all increases, parts, fittings, accessories,
special tools and accessions now or hereafter attached thereto or used in
connection with, and any and all replacements of or substitutions for all or any
part of the foregoing.
 
iv.         General Intangibles.  All general intangibles, including, but not
limited to, all bank deposit accounts, customer deposit accounts, deposits,
rights related to prepaid expenses, negotiable or non-negotiable instruments,
chattel paper, Securities Collateral not constituting Investment Property (as
defined below), payment intangibles, choses in action, causes of action, equity
and patronage rights in cooperatives, and all other intangible personal property
of every kind and nature (other than Accounts), including without limitation,
corporate or other business records, intellectual property, inventions, designs,
patents, patent applications, copyrights, trademarks, trade names, trade
secrets, goodwill, registrations, licenses, permits, and all franchises,
customer lists, tax refunds, tax refund claims, miscellaneous rights to payment,
rights and claims against carriers and shippers, leases, rights to
indemnification, government subsidies, set asides, diversions, deficiencies or
disaster payments or payments in kind, government benefits, or any such payments
received from the government or from any other source for participation in any
government program, manure spreading licenses, easements and agreements,
environmental permits, waster disposal permits, brands and brand registrations,
water rights (including without limitation, water stock, ditch rights, well
permits, water permits, applications and the like), storage agreements or
contracts, leasehold interests in real and personal property and any security
interests or other security held by or granted to Debtor to secure payment by
any account debtor of any of the Accounts, and any other “general intangibles”
(as defined in the UCC), and all other intangible personal property of every
kind and nature.
 
 
2

--------------------------------------------------------------------------------

 
 
v.          Investment Property.  All investment property, as defined in Article
9 of the UCC (“Investment Property”), including, without limitation, all
securities accounts and all certificated and uncertificated securities
(“Securities”) and all options, warrants or other rights to purchase the
Securities, and any and all substitutions to or for the Securities from time to
time, including any new, substituted or additional shares or other securities,
issued by reason of any share dividend, reclassification, readjustment,
split-off, split-up, or other change declared or made in the capital structure
of the issuer of the Securities and all now existing and hereafter arising
general intangibles of Debtor with respect to the Securities, including without
limitation, all voting rights and rights to and interest in all cash and noncash
dividends and all other property now or hereafter distributable on account of or
receivable with respect to any of the foregoing, and the proceeds, products, and
accessions of and to any of the foregoing.
 
vi.         Bank Accounts.  All bank accounts and investment accounts of Debtor.
 
vii.        Insurance.  All right, title and interest of Debtor under any
policies of insurance.
 
viii.       Books and Records.  All books, records, customer lists, supplier
lists, ledgers, evidences of shipping, invoices, purchase orders, sales orders,
and other evidences of Debtor’s business records, including all cabinets,
drawers, and other containers that may hold the same, and computer records,
lists, and software programs, wherever located.
 
ix.         Commercial Tort Claims.  (i) The SCO Group, Inc., by and through
Edward N. Cahn, Chapter 11 Trustee, v. Novell, Inc., Case No. 2:04cv00139,
pending in the United States District Court for the District of Utah; and (ii)
the SCO Group, Inc. v. International Business Machines Corporation, Case No.
2:03cv00294, pending in the United States District Court for the District of
Utah (the foregoing cases are collectively defined herein as the “Litigation.”
 
x.          Litigation Proceeds.  All of the Litigation Proceeds.
 
xi.         Payment Intangibles.  All right, title and interest of Debtor (in
each case, whether now or hereafter existing, owned, arising, or acquired) in
and to a payment intangible (as defined in the UCC), and (whether or not
included in such definition) a General Intangible under which the account
debtor’s principal obligation is a monetary obligation, including without
limitation any judgments, settlements, or other rights to payment or any
proceeds therefrom.
 
 
3

--------------------------------------------------------------------------------

 
 
xii.           Products and Proceeds.  All products and proceeds of any and all
of the foregoing, including, but not limited to, proceeds which constitute
property of the types described in the foregoing paragraphs of this Section 2
and, to the extent not otherwise included, all payments under insurance (whether
or not Secured Party is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing; provided, however, notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, no lien or
security interest is hereby granted on or created in any Excluded Property (as
defined below) and the Collateral shall not include any Excluded
Property.  “Excluded Property” means, collectively, (1) any voting stock (or
other voting equity interests) in excess of 65% of the outstanding voting stock
(or other voting equity interests) of any foreign Subsidiary, (2) any claims or
causes of action of the Estates under Chapter 5 of the Bankruptcy Code and the
proceeds thereof, (3) any property that is, as of the date of this Agreement,
the subject of a pending sale motion by Debtor before the Bankruptcy Court, and
(4) Non-Core Assets.
 
3.
 
SECURED OBLIGATIONS
 
This Security Agreement shall secure the payment and performance of all
obligations of Debtor to Secured Party arising under the Note and the Loan
Documents pursuant to which Debtor has agreed to: (i) the due and punctual
payment, in lawful money of the United States, of all amounts owing under the
Credit Agreement, the Notes, and any other Loan Documents, including principal,
interest, fees, costs, reimbursements, and all other obligations under any of
the Loan Documents, as and when any of the foregoing shall become due and
payable in accordance with the terms thereof at stated maturity, by
acceleration, or otherwise; and (ii) the full and timely performance of any and
all other obligations of every kind which is now, or may hereafter become due,
whether now existing or hereafter contracted or incurred, arising under the
Credit Agreement, the Note or any other Loan Document(s) (collectively, the
obligations described in clauses (i) and (ii) above, the “Secured Obligations”),
and extends to any renewal, refinancing, refunding, extension or modification of
any Secured Obligations on one or more occasions, and to any interest that
accrues on any Secured Obligations before or after the bankruptcy of Debtor.
 
4.
 
REPRESENTATIONS AND WARRANTIES
 
a.           Debtor represents and warrants to Secured Party as follows:
 
i.           Title to Collateral. Section 3.12 of the Credit Agreement is hereby
incorporated herein.
 
 
4

--------------------------------------------------------------------------------

 
 
5.
 
COVENANTS OF DEBTOR
 
a.           Debtor covenants to Secured Party that:
 
i.           Title to Collateral.  Except for Liens permitted under the Credit
Agreement (collectively, Permitted Encumbrances”), Debtor shall not create or
permit the existence of any Liens against any of the Collateral.  Except with
respect to Permitted Encumbrances, Debtor shall: (a) provide prompt written
notice to Secured Party of any future Liens against any Collateral; (b) promptly
obtain a release or discharge of any Liens; and (c) diligently defend Debtor’s
and Secured Party’s interests in the Collateral.
 
ii.          Location of Debtor and Collateral.  Debtor will not change its
chief executive office, the location of any material Collateral, or the location
of its material books and records without giving at least thirty (30) days’
prior written notice to Secured Party and furnishing Secured Party with such
documents as Secured Party may request pursuant to Section 5.12 hereof prior to
taking any such action.
 
iii.         Inspection of Collateral.  Upon Secured Party’s request and, absent
the existence of an Event of Default, at Secured Party’s cost and expense,
Debtor shall at all reasonable times and upon reasonable advance written notice
allow Secured Party or persons designated by Secured Party to:  (a) examine the
Collateral, wherever located, (b) examine and make extracts or copies from
Debtor’s books and records; and (c) discuss Debtor’s affairs, finances,
operations, and accounts with its respective officers, directors, employees, and
independent certified public accountants.
 
iv.         Transfers, Dispositions and Encumbrances.  Debtor will not sell,
assign or transfer or otherwise dispose of any of the Collateral, except as
expressly permitted by the Credit Agreement.
 
v.          Compliance with Laws.  Debtor shall not use the Collateral in
violation of any applicable statutes, regulations or ordinances, except for
violations which would not have a Material Adverse Effect.
 
vi.         Further Assurances.  Section 5.07 of the Credit Agreement is hereby
incorporated herein.  Notwithstanding anything to the contrary contained in
Section 5.07 of the Credit Agreement or elsewhere in the Loan Documents, Debtor
shall not be required to enter into any control or similar agreements with
respect to any deposit or other accounts.
 
6.
 
EVENTS OF DEFAULT
 
Each of the Events of Default listed in the Credit Agreement shall constitute an
Event of Default hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
7.
 
RIGHTS AND REMEDIES OF SECURED PARTY
 
In addition to the remedies outlined and provided for in the Credit Agreement,
Secured Party shall have the following remedies upon the occurrence and during
the continuance of any Event of Default:
 
a.           Insurance.  If any loss, damage or injury occurs to any insured
Collateral, Secured Party may, at its option, apply the proceeds of any policy
of insurance insuring such Collateral to the payment of any of the Secured
Obligations, or may apply such proceeds to the repair or replacement of such
Collateral pursuant to such disbursement procedures and conditions as Secured
Party may reasonably require.  Notwithstanding the foregoing, so long as no
Event of Default has occurred and is continuing, in the event of loss, damage or
injury to any insured Collateral, Secured Party shall make the proceeds of any
policy of insurance insuring such Collateral available to Debtor for the purpose
of repairing or replacing such Collateral; provided, that the disbursement of
such proceeds to Debtor shall be subject to such disbursement procedures and
conditions as Secured Party may reasonably require.
 
b.           General.  Upon the occurrence and during the continuance of an
Event of Default and at any time thereafter, Secured Party may declare the
Secured Obligations immediately due and payable, and Secured Party shall have
all the rights and remedies of a secured party under Article 9 of the UCC or
other Applicable Law and all the rights provided herein, in the Credit
Agreement, or in any other Loan Document, all of which rights and remedies
shall, to the full extent permitted by law, be cumulative.
 
c.           Right of Secured Party to Take Possession and Dispose of
Collateral.  Upon the occurrence of an Event of Default that is continuing,
Secured Party shall also have the right to:
 
i.           take possession of the Collateral and enter upon the premises on
which the Collateral or any part thereof may be situated and remove the
Collateral from those premises without notice to Debtor, and thereafter to hold,
store, and/or use, operate, manage, and control the Collateral and do all things
Secured Party shall deem necessary or appropriate in the preparation, marketing
and disposition thereof, including, but not limited to, caring for, protecting,
storing, transporting and otherwise placing in marketable condition any of the
Collateral;
 
ii.          without charge, use or occupy the premises of Debtor or premises
under Debtor’s control and exercise all rights of Debtor under any leases or
subleases covering such premises;
 
iii.         require Debtor to deliver the Collateral to Secured Party at a
place to be designated by Secured Party which is reasonably convenient to both
parties;
 
iv.         without charge, use any patent, trademark, trade name, or other
intellectual property or technical process owned (or, to the extent permitted
under the applicable license, licensed) by Debtor in connection with any of the
Collateral; and
 
 
6

--------------------------------------------------------------------------------

 
 
v.          sell, lease or otherwise dispose of any or all of the Collateral in
its then present condition or following any commercially reasonable preparation
or processing thereof, whether by public or private sale, for cash, on credit or
otherwise, with or without representations or warranties, and upon such
commercially reasonable terms as may be acceptable to Secured Party, and Secured
Party may purchase the Collateral at any public sale or at any private sale
where the Collateral being sold is of a type customarily sold on a recognized
market or of a type which is the subject of widely distributed standard price
quotations
 
Debtor authorizes Secured Party to enter upon its premises for all of these
purposes and hereby waives any claim of trespass and any right to payment as a
result of such entry upon or such use of the premises.
 
d.           Notice of Disposition of Collateral.  Upon the occurrence of an
Event of Default that is continuing, unless the Collateral is perishable or
threatens to decline speedily in value, Secured Party will give notice to Debtor
of any public sale or of the time after which any private sale or other intended
disposition is to be made by Secured Party with respect to any Collateral which
is subject to Article 9 of the UCC at the address for Debtor specified above, or
such other address as may from time to time be shown on Secured Party’s records,
at least ten (10) days prior to such action.  Any such notice shall be deemed to
meet any requirement hereunder or under any applicable law (including, without
limitation, the UCC) that reasonable notification be given of the time and place
of such sale or other disposition or the time after which such sale or other
disposition may occur.  Debtor consents and agrees that, in addition to the
other rights and remedies provided to Secured Party in this Article 7, Secured
Party may, in lieu of, or prior to, selling the Collateral at public or private
sale, retain any payments received on account of any of the Collateral and apply
the same to amounts owing under the Secured Obligations until such time as the
Secured Obligations have been paid in full.
 
e.           Right of Secured Party to Use and Operate Collateral.  Upon the
occurrence of an Event of Default that is continuing:
 
i.           Upon exercise of Secured Party’s right to take possession of the
Collateral, Secured Party may, from time to time, make all repairs,
replacements, alterations, additions, and improvements to any of the Collateral
that Secured Party deems proper.  Debtor shall reimburse Secured Party on demand
for any reasonable expenses incurred by Secured Party pursuant to the foregoing
authorization and any such unreimbursed expenses shall constitute amounts owing
under the Secured Obligations for all purposes under this Security Agreement.
 
ii.          Secured Party shall have the right to operate, manage and control
the Collateral and to carry on Debtor’s business and to exercise all rights and
powers of Debtor in respect of the Collateral as Secured Party sees fit,
including the right to enter into agreements with respect to the Collateral or
any part thereof; and Secured Party shall be entitled to collect and receive all
rents, issues, profits, fees, revenues, and other income of the Collateral and
every part thereof.  Such rents, issues, profits, fees, revenues, and other
income shall be applied to pay the expenses of holding and operating the
Collateral and of conducting the business thereof and of all maintenance,
repairs, replacements, processing, alterations, additions, and improvements, and
to make all payments which Secured Party may be required or may reasonably elect
to make, if any, for taxes, assessments, insurance, and other charges upon the
Collateral or any part thereof, and all other payments which Secured Party may
be required or authorized to make under any provision of this Security Agreement
(including reasonable attorneys’ fees and expenses). The remainder of such
rents, issues, profits, fees, revenues, and other income shall be applied to the
payment of the Secured Obligations as provided by law.
 
 
7

--------------------------------------------------------------------------------

 
 
f.           Collection of Accounts.  Upon the occurrence of any Event of
Default that is continuing:
 
i.           Debtor shall provide promptly to Secured Party such reports,
certificates, lists of account debtors (showing names, addresses and amounts
owing), invoices applicable to each account, and other data concerning Debtor’s
accounts, contracts, collections and other matters as Secured Party may from
time to time request.
 
ii.          Secured Party shall have the right at any time and from time to
time, without notice, to: (i) notify account debtors that their accounts,
chattel paper or the general intangible on which they are obligated have been
assigned to Secured Party; (ii) advise account debtors of Secured Party’s
security interest and/or instruct account debtors to make payments directly to
Secured Party; (iii) charge to any investment or other account (excluding escrow
accounts) of Debtor with or controlled by Secured Party any item of payment
received by Secured Party which is dishonored by the drawee or maker thereof;
(iv) endorse all items of payment made payable to Debtor which may come into the
possession of Secured Party; (v) collect all accounts in the name of Secured
Party or in Debtor’s name, and take control of any cash or non-cash proceeds of
accounts and of any returned or repossessed goods; (vi) compromise, extend or
renew the amount owing on any account or deal with any account as Secured Party
may deem advisable; and (vii) make exchanges, substitutions or surrenders of
collateral for any account.
 
iii.         Once any or all account debtors have been notified, whether by
Debtor or Secured Party, to make payment directly to Secured Party, all amounts
and proceeds received by Debtor in respect of such accounts shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
Debtor, and shall be immediately paid over to Secured Party in the same form as
so received.  Such actions and the application of any such amounts to the
Secured Obligations shall not be deemed to constitute retention in satisfaction
of the Secured Obligations under the UCC and any comparable provision of the UCC
as enacted in any other state where the Collateral is located.
 
g.           Rights of Secured Party With Respect to the Securities
Collateral.  Upon the occurrence of any Event of Default that is continuing:
 
 
8

--------------------------------------------------------------------------------

 

i.           Secured Party, in its discretion, and without notice to Debtor, may
take any one or more of the following actions without liability except to
account for property actually received by it: (i) transfer to or register in its
name or the name of its nominee any stock certificates or any other evidence of
the Securities Collateral, with or without indication of the security interest
herein created, and whether or not so transferred or registered, receive the
income, dividends and other distributions thereon and apply them to the Secured
Obligations in any order of priority; (ii) exercise or cause to be exercised all
voting and corporate powers with respect to any of the Securities Collateral so
registered or transferred, including: (A) all rights to call or require
shareholders/partners/members meetings and to remove or elect directors/managing
partners/managers, as applicable; and (B) all rights of proxy appointments,
conversion, exchange, subscription or any other rights, privileges or options
pertaining to such Securities Collateral, as if the absolute owner thereof;
(iii) exchange any of the Securities Collateral for other property upon a
reorganization, recapitalization, reclassification or other readjustment and, in
connection therewith, deposit any of the Securities Collateral with any
depository upon such terms as Secured Party may determine; and (iv) in its name
or in the name of Debtor, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Securities Collateral, and Secured Party further shall have the right at
any time to sign and endorse the name of Debtor upon any stock certificate,
stock power, check, draft, money order, or any other documents of title or
evidences of payment with respect to the Securities Collateral, in the name of
Debtor, it being the intention of Debtor to grant to Secured Party the right to
sell any portion or all of the Securities Collateral and the proceeds therefrom,
upon the occurrence and during the continuance of an Event of Default hereunder.
 
ii.           If Secured Party in good faith believes that the Securities Act of
1933 (“Act”) or any other state or federal law prohibits or restricts the manner
of sale or distribution of any of the Securities Collateral, Secured Party may
sell such Securities Collateral privately or in any other manner deemed
advisable by Secured Party at such price or prices as Secured Party determines
in its reasonable discretion.  Debtor recognizes that such prohibition or
restriction may cause the Securities Collateral to have less value than it
otherwise would have and that, consequently, such sale or disposition by Secured
Party may result in a lower sales price than if the sale were otherwise held.
Secured Party may sell the Securities Collateral in one or more sales or
parcels, for cash, credit or future delivery, and with or without the use of a
broker, as Secured Party may deem advisable.  Secured Party may be the purchaser
of any or all of the Securities Collateral to the extent permitted by law.  In
no event shall Debtor be required to register the Securities Collateral.
 
8.
 
GENERAL PROVISIONS
 
a.           Amendment, Modification, and Waiver.  Section 8.07 of the Credit
Agreement is hereby incorporated herein.
 
b.           Consistency with Credit Agreement and Order.  In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Credit Agreement or the Order, the terms and conditions of the
Credit Agreement or the Order, as applicable, shall supersede and control in all
respects; provided, however, that as among this Agreement, the Credit Agreement,
the other Loan Documents and the Order, the Order shall govern in all respects.
 
 
9

--------------------------------------------------------------------------------

 
 
c.           Costs and Attorneys’ Fees.  Debtor will, upon demand, pay to
Secured Party the amount of any and all reasonable out of pocket expenses,
including the reasonable attorneys’ fees and expenses of counsel for Secured
Party, and of any experts and agents which Secured Party may incur in connection
with: (a) the administration of this Security Agreement upon the occurrence and
during the continuance of an Event of Default; (b) the collection, retaking,
storage, custody, preservation, use or operation of, preparing for sale, selling
or other disposition and delivery, collection from, or other realization upon,
any of the Collateral upon the occurrence and during the continuance of an Event
of Default; (c) the exercise or enforcement of any of the rights of Secured
Party hereunder; or (d) the failure by Debtor to perform or observe any of the
provisions hereof.
 
d.           Revival of Obligations.  To the extent Debtor or any third party
makes a payment or payments to Secured Party, and to the extent that the Secured
Party enforces its security interest or exercises any right of setoff, and such
payment or payments or the proceeds thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, and/or required to be
repaid to a trustee, receiver, or any other party under any bankruptcy,
insolvency or other law or in equity, then, to the extent of such recovery, the
Secured Obligations or any part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment or
payments had not been made, or such enforcement or setoff had not occurred.
 
e.           Performance by Secured Party.  If Debtor shall at any time fail to
pay or perform punctually any of its duties hereunder, Secured Party may, at its
option and upon reasonable notice to Debtor, without obligation and without
waiving or diminishing any of its other rights or remedies hereunder, fully
perform or discharge any of such duties.  All reasonable out of pocket costs and
expenses incurred by Secured Party in connection therewith, together with
interest thereon at the Default Interest Rate set forth in the Credit Agreement
shall become part of the Secured Obligations and be paid by Debtor upon demand.
 
f.            Power of Attorney.  Secured Party is hereby appointed Debtor’s
attorney-in-fact, with full power of substitution, at Secured Party’s option and
Debtor’s expense, to do all acts and things which Secured Party may reasonably
deem necessary to protect or enforce and collect on the Collateral upon the
occurrence of an Event of Default hereunder that is continuing, including,
without limitation:
 
i.           obtaining and adjusting the insurance required to be maintained
under the Credit Agreement and adjusting or settling any and all such insurance
and, upon any disposition of the Collateral pursuant to Section 7 of this
Security Agreement, canceling any and all insurance covering such Collateral,
endorsing the name of Debtor on any and all checks or drafts drawn by any
insurer, whether representing payment for a loss or a return of unearned
premium, and executing any and all proofs of claim and other documents or
instruments of every kind required by any insurer in connection with any payment
by such insurer;
 
 
10

--------------------------------------------------------------------------------

 
 
ii.          upon the occurrence of an Event of Default that is continuing,
asking, demanding, collecting, suing for, recovering, compromising, receiving
and giving receipts for moneys due and to become due under or in respect of any
of the Collateral;
 
iii.         upon the occurrence of an Event of Default that is continuing,
collecting and endorsing the name of Debtor in favor of Secured Party on any and
all checks, drafts, money orders, notes, acceptances or other instruments of the
same or a different nature, constituting, evidencing or relating to the
Collateral;
 
iv.         upon the occurrence of an Event of Default that is continuing,
receiving and opening all mail addressed to Debtor and removing therefrom any
cash or non-cash items of payment constituting proceeds of the Collateral; and
 
v.          upon the occurrence of an Event of Default that is continuing,
filing any claims or taking any action or instituting any proceedings which
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.
 
The power vested in Secured Party as Debtor’s attorney-in-fact is, and shall be
deemed to be, coupled with an interest and cannot be revoked.
 
g.           Protection of Collateral.  Secured Party shall not be required to
take any steps necessary to preserve any rights in the Collateral.  Secured
Party shall further be under no duty to exercise or to withhold the exercise of
any of the rights, powers, privileges and options expressly or implicitly
granted to Secured Party in this Security Agreement, and Secured Party shall not
be responsible for any failure to exercise such rights, nor for its delay in so
doing.  Secured Party shall be deemed to have exercised reasonable care as
custodian of the Collateral if it takes such action to protect and preserve the
Collateral as Debtor shall request, but failure to honor any such request shall
not be deemed to be a failure by Secured Party to exercise reasonable care. The
care which Secured Party gives to the safekeeping of property of like kind shall
constitute reasonable care of the Collateral when in Secured Party’s possession.
 
h.           Additional Rights of Secured Party.  Secured Party, in its
discretion, and without notice to Debtor, may take any one or more of the
following actions without liability except to account for property actually
received by it: (a) after the occurrence of an Event of Default, renew, extend,
or otherwise change the terms and conditions of any of the Collateral; (b) take
or release any other collateral as security for any of the Collateral or the
Secured Obligations; and (c) add or release any guarantor, endorser, surety or
other party to any of the Collateral or Secured Obligations.
 
i.           Binding Effect/Successors.  Sections 8.03 and 8.04 of the Credit
Agreement is hereby incorporated herein.
 
j.           Advances.  Nothing herein contained shall be construed to obligate
Secured Party to make any loans or advances to Debtor, and the sole purpose of
this Security Agreement is to provide collateral security for the Secured
Obligations.
 
 
11

--------------------------------------------------------------------------------

 
 
k.           Severability/Entire Agreement.  Section 8.09 of the Credit
Agreement is hereby incorporated herein.
 
l.           Governing Law.  This Security Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, except to the
extent that perfection (and the effect of perfection and non-perfection) and
certain remedies may be governed by the laws of any jurisdiction other than the
State of Delaware.
 
m.           Notices.  Section 8.01 of the Credit Agreement is hereby
incorporated into this Security Agreement.
 
n.           Consent to Jurisdiction and Service of Process.  Section 8.14 of
the Credit Agreement is hereby incorporated herein.
 
o.           Jury Waiver.  Section 8.10 of the Credit Agreement is hereby
incorporated herein.
 
p.           Financing Statements.  A copy, including a photocopy, of this
Security Agreement may be filed as a financing statement. Debtor authorizes
Secured Party to file without the signature of Debtor (where permitted by law)
one or more financing or continuation statements, and amendments thereto
relative to all or any part of the Collateral, as Secured Party may deem
appropriate in order to perfect or continue the perfection and priority of
Secured Party’s security interest in the Collateral.
 
q.           Counterparts/Facsimiles.  Section 8.12 of the Credit Agreement is
hereby incorporated herein.
 
r.           Collateral Agent Agreement.  Debtor acknowledges and agrees that
Secured Party, as Agent and alone, shall have the right to enforce all Lenders’
rights relating to the Collateral under the Loan Documents and under duplicate
originals of all of the Loan Documents executed by the Lenders (other than the
Lender) and Debtor.
 
s.           Employee Carve-Out Amounts.  (a) Upon the occurrence and during the
continuance of an Event of Default, payments of any amounts on account of the
Secured Liens and the Superpriority Claims (in each case, as defined in the
Order) shall be subject and subordinate only to payment of all accrued and
unpaid wages, salaries, benefits and severance and all taxes associated
therewith for employees of Debtor and the foreign Subsidiaries of Debtor
(collectively, the "Employee Carve-Out Amounts"); and (b) in the event that
Lenders (as defined in the Order) exercise any rights or remedies under the Loan
Documents, Lenders shall deposit all collections and proceeds of Collateral into
a segregated account until all Employee Carve-Out Amounts are paid in full; and
(c) upon the occurrence of an Event of Default, and after notice from Agent to
Debtor, Debtor shall promptly remit all amounts in excess of the Employee
Carve-Out Amounts to Security Party.
 
t.           No Personal Liability for Trustee.  Section 8.17(a) of the Credit
Agreement is incorporated herein.
 
u.           Releases.
 
 
12

--------------------------------------------------------------------------------

 
 
i.           At such time as the Secured Obligations (other than contingent
indemnification obligations and obligations with respect to the Loan Fee) have
been paid in full, the Collateral (other than the Litigation Proceeds) shall be
released from the Liens created hereby, and all obligations of Debtor hereunder
with respect to the Collateral (other than the Litigation Proceeds) shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral (other than the Litigation Proceeds)
shall revert to Debtor.  At the request of Debtor following any such release,
Secured Party shall deliver to the Debtor any Collateral (other than the
Litigation Proceeds) held by Secured Party hereunder, and execute and deliver to
Debtor such documents as Debtor shall reasonably request to further evidence
such release.
 
ii.          At such time as the Loan Fee has been paid in full with respect to
any Litigation, the Litigation Proceeds with respect to such Litigation shall be
released from the Liens created hereby, and all obligations of Debtor hereunder
with respect to such Litigation Proceeds shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to such
Litigation Proceeds shall revert to Debtor.  At the request of Debtor following
any such release, Secured Party shall execute and deliver to Debtor such
documents as Debtor shall reasonably request to further evidence such release.
 
iii.         If any of the Collateral shall be sold, transferred or otherwise
disposed of by Debtor in a transaction permitted by the Credit Agreement, such
Collateral shall be released from the Liens created hereby, and all obligations
of Debtor hereunder with respect to such Collateral shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to such Collateral shall revert to Debtor.  At the request of Debtor
following any such release, Secured Party shall deliver to the Debtor any such
Collateral held by Secured Party hereunder, and execute and deliver to Debtor
such documents as Debtor shall reasonably request to further evidence such
release.
 
IN WITNESS WHEREOF, the parties to this Security Agreement have executed it as
of the Effective Date.
 
BORROWER:
    
 
Edward N. Cahn, in His Sole Capacity as Trustee of the Bankruptcy Estates of The
SCO Group, Inc., a Delaware corporation and SCO Operations, Inc., a Delaware
corporation



SECURED PARTY:
     
   
    
 




 
By:
  
 
Name:
  
 
Title:
   



 
13

--------------------------------------------------------------------------------

 
 
STOCK PLEDGE AGREEMENT


THIS STOCK PLEDGE AGREEMENT is made and entered into as of this 5th day of
March, 2010, by and among the Bankruptcy Estates of The SCO Group, Inc., a
Delaware corporation (“SCO Group”), and SCO Operations, Inc., a Delaware
corporation (“SCO Operations”) (SCO Group and SCO Operations are sometimes
collectively referred to herein as “SCO”),  by and through Edward N. Cahn,
solely in his capacity as Chapter 11 trustee for the Bankruptcy Estates of SCO
(collectively, “Pledgor”), and ______________________ (“Pledgee”).
 
RECITALS:
 
A.           Pledgee and Pledgor have entered into that certain Secured
Super-Priority Credit Agreement, of even date herewith (the “Credit Agreement”),
in connection with Pledgee’s making of a portion of a loan in the amount of up
to $2,000,000.00 to Pledgor (the “Loan”).
 
B.           The provisions of the Credit Agreement require that Pledgor execute
certain documents, including this Pledge Agreement, which provides for a lien
and security interest in favor of the Pledgee in certain of the assets and
properties of the Pledgor, whether now owned or hereafter acquired, as security
for the Loan.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Pledgor and Pledgee agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Definitions.  Except as otherwise defined herein, each of the capitalized terms
appearing in this Agreement shall have the meaning ascribed or given to it in
that certain Secured Super-Priority Credit Agreement, of even date herewith,
executed by and among the Borrower and Pledgee, as one of the Lenders (the
“Credit Agreement”).  This provision shall apply to all capitalized terms
appearing hereinabove and hereinbelow.  In addition, unless otherwise defined
herein or in the Credit Agreement, each term used herein and defined in the
Uniform Commercial Code as enacted in the State of Delaware (“UCC”) shall have
the meaning given to such term in the UCC.  Each of the Lenders has entered into
a duplicate original of the Credit Agreement with Borrower.
 
ARTICLE 2
 
OWNERSHIP.
 
Pledgor is the sole owner, beneficially and of record, of the shares identified
on Exhibit “A” hereto (the “Shares”), in the companies identified thereon
(collectively, the “Company”).  The Shares are freely transferrable.
 
1

--------------------------------------------------------------------------------


 
ARTICLE 2
 
COLLATERAL FOR LOAN.
 
The Loan and Pledgor’s payment and performance under the Loan Documents are
secured, in part, by the pledge of all of the Shares.  The Credit Agreement, the
Note, and any amendments to such Note or replacements thereof, or substitutions
therefor, together with any additional promissory notes issued by Pledgor in
connection with the Loan to any present or future Pledgee, and any amendments
thereto, replacements thereof or substitutions therefor (collectively, the
“Note”); certain other security instruments; and any other agreement, document
or instrument executed in connection with the Credit Agreement, and all exhibits
and schedules to any such agreements, documents or instruments, are hereinafter
collectively referred to as the “Loan Documents.”
 
ARTICLE 3
 
PLEDGE AND SECURITY INTEREST
 
SECTION 3.1       To secure the prompt and complete payment and performance when
due of the Note and the other Loan Documents, Pledgor hereby pledges, assigns,
delivers and transfers to Pledgee, and grants Pledgee a continuing security
interest in, all of the following property and rights and interests in property
(the “Share Collateral”):
 
(a)           all of Pledgor’s interest in the Shares;
 
(b)           all proceeds of any or all of the foregoing;
 
(c)           all rights of Pledgor to receive any indemnity, warranty or
guarantee with respect to the Shares;
 
(d)          all additions to and replacements of the Shares and all proceeds
receivable or received when any and all of the Shares are sold, collected,
exchanged, or otherwise disposed whether voluntarily or involuntary; and
 
(e)          any additional shares at any time or from time to time after the
date hereof acquired by the Pledgor in the Company (by purchase, distribution or
otherwise) shall form part of the Pledged Collateral and Pledgor will, at the
request of Pledgee: (i) confirm the pledge of such shares to Pledgee; and (ii)
promptly take all such other actions as necessary or desirable to perfect the
security interest therein under any law (including, without limitation, under
the Uniform Commercial Code as enacted in the State of Utah (the “UCC”)).
 
ARTICLE 4
 
EVIDENCE OF SHARES
 
Pledgor shall immediately deliver to Pledgee any and all of the certificates
evidencing the Shares.  The Shares shall be accompanied by, as appropriate, (a)
undated, duly executed stock powers or similar instrument endorsed by Pledgor
either in blank or to Pledgee in a manner which Pledgee deems satisfactory; and
(b) such other instruments or documents as Pledgee shall request.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 5
 
PLEDGOR’S REPRESENTATIONS AND WARRANTIES
 
SECTION 5.1        Pledgor hereby represents and warrants to Pledgee that:
 
(a)           Pledgor is the sole owner, beneficially and of record, of one
hundred percent (100%) of all of the issued and outstanding capital stock of
Company.
 
(b)           Section 3.12 of the Credit Agreement is hereby incorporated
herein.
 
ARTICLE 6
 
PLEDGOR’S COVENANTS
 
SECTION 6.1        Pledgor agrees that, until such time as this Pledge Agreement
shall cease to be in full force and effect according to its terms:
 
(a)           Defense of Collateral.  Pledgor will defend the Pledged Collateral
against all claims and demands of all persons (other than Pledgee) claiming an
interest in any of the Pledged Collateral and will discharge or cause to be
discharged all liens on any or all of the Pledged Collateral, except for the
security interest under this Pledge Agreement and Liens permitted under the
Credit Agreement.
 
(b)           Location of Office.  Pledgor shall keep the office where it keeps
its records concerning the Pledged Collateral at the address specified in
Article 18; or, upon thirty (30) days’ prior written notice to Pledgee, at such
other location in a jurisdiction where all actions required by Article 7 have
been taken with respect to the Pledged Collateral.
 
(c)           Disposition of Collateral.  Except as expressly permitted under
the Credit Agreement, prior to the payment in full of the Note, Pledgor shall
not (i) sell, assign (by operation of law or otherwise) or otherwise dispose of
any of the Share Collateral; or (ii) create or suffer to exist any lien upon or
with respect to any of the Pledged Collateral, except for the pledge,
hypothecation and security interest created by this Pledge Agreement.
 
(d)           Jurisdiction of Organization.  Pledgor will cause the Company at
all times to be a corporation organized under the laws of the State of
Delaware. 
 
(e)           Voting Rights.  Pledgor shall exercise any and all management,
voting and other consensual rights pertaining to the Organizational Documents
and the Company in a manner not in violation of the terms of this Pledge
Agreement or the Note.
 
3

--------------------------------------------------------------------------------


 
(f)           Issuance of Additional Interests.  Pledgor will not authorize the
issuance by the Company of any additional interests in the Company unless
concurrently with such issuance all such interests are made subject to the
pledge hereunder.
 
ARTICLE 7
 
CONTINUED PERFECTION OF SECURITY INTEREST
 
Pledgor agrees that it will not take any actions or fail to perform any of its
duties or obligations under this Pledge Agreement that would cause Pledgee to
cease to have a first priority perfected security interest of the Pledged
Collateral.  Pledgor agrees, from time to time and at its expense, to promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary, or that Pledgee may request in order to perfect
and protect the pledge, hypothecation and security interest granted or purported
to be granted hereby or to enable Pledgee to exercise and enforce its rights and
remedies hereunder with respect to the Pledged Collateral.  Pledgor hereby
further authorizes Pledgee to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the Pledged
Collateral.
 
ARTICLE 8
 
VOTING RIGHTS/DISTRIBUTIONS
 
SECTION 8.1        So long as no Event of Default shall have occurred and be
continuing:
 
(a)           Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Shares for any purpose
not in violation of the provisions of this Pledge Agreement or the Note; and
 
(b)           Pledgor shall be entitled to receive and retain all cash and other
distributions payable in respect of the Share Collateral.
 
SECTION 8.2        Upon the occurrence and during the continuance of an Event of
Default and delivery of written notice by Pledgee to Pledgor exercising
Pledgee’s rights under this Section 8.2, all rights of Pledgor to exercise the
voting and consensual rights and powers described in Section 8.1 above shall
immediately cease and all such rights shall thereupon automatically become
vested in Pledgee.
 
ARTICLE 9
 
PLEDGEE APPOINTED AS PLEDGOR’S
 
IRREVOCABLE ATTORNEY-IN-FACT
 
Pledgor hereby appoints Pledgee as Pledgor's attorney-in-fact with full power in
Pledgor's place and stead, in Pledgor's name or its own name and at Pledgor's
sole cost and expense, to execute, endorse and deliver any and all agreements,
assignments, pledges, instruments and any other writings, and to take any and
all other actions, which Pledgee may deem necessary or desirable to carry out
the terms and effect the purposes of this Pledge Agreement and to exercise fully
its rights and remedies hereunder, in each case upon the occurrence and during
the continuance of an Event of Default. Pledgor hereby ratifies all that Pledgee
and all its representatives shall lawfully do or cause to be done under this
power of attorney, which power is coupled with an interest and shall be
irrevocable until all obligations under the Loan Documents have been satisfied
and this Pledge Agreement has been terminated.  Pledgee shall not exercise any
of its rights under the power of attorney granted in this Article 9 until after
the occurrence and during the continuance of  an Event of Default.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 10
 
SECURITY INTEREST ABSOLUTE
 
SECTION 10.1               The obligations of Pledgee under this Pledge
Agreement are independent of any guaranties, and a separate action or actions
may be brought and prosecuted against Pledgee to enforce this Pledge Agreement,
irrespective of whether any action is brought against a guarantor of the Note,
or whether another party or any guarantor of the Note is joined in any such
action or actions.  All rights of Pledgee and the pledge, hypothecation and
security interest hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional to the extent permitted by applicable law,
irrespective of:
 
(a)           any lack of validity or enforceability of any other agreement or
instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of or in any
other term of, all or any of the Note, or any other amendment or waiver of or
any consent to any departure from the Note;
 
(c)           any taking, exchange, release or non-perfection of any other
collateral, or any taking, release or amendment or waiver of, or consent to
departure from any guaranty, for the Note;
 
(d)           any manner of application of the Pledged Collateral, or proceeds
thereof, to the Note, or any manner of sale or other disposition of any other
collateral for the Note or any other assets of Pledgor; or
 
(e)           any other circumstances which might otherwise constitute a defense
available to, or a discharge of, Pledgor or a third party grantor of a security
interest.
 
ARTICLE 11
 
PLEDGEE’S RIGHTS TO PERFORM FOR PLEDGOR
 
If Pledgor shall at any time fail to perform or comply with any of its covenants
and agreements hereunder, Pledgee may (but shall not be required or obligated
to), upon reasonable advance written notice to Pledgor, take such action, in its
own name and capacity or as Pledgor's attorney-in-fact, as Pledgee shall deem
necessary or desirable to effect such performance or compliance.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 12
 
LIMITATION OF PLEDGEE’S LIABILITY/REIMBURSEMENT OF EXPENSES
 
SECTION 12.1               Pledgee shall have no obligation to take, or refrain
from taking, any action with respect to the Share Collateral or Pledgor's rights
and interests therein.
 
SECTION 12.2              Pledgor shall pay or reimburse Pledgee (or cause
Pledgee to be paid or reimbursed) on demand for all reasonable out of pocket
costs and expenses (including without limitation reasonable attorneys' fees and
legal expenses) paid or incurred by Pledgee in connection with (a) the
administration of this Pledge Agreement during the existence of an Event of
Default, and (b) the exercise and enforcement of any of Pledgee’s rights, powers
and remedies hereunder, including without limitation its right to perform
Pledgor's covenants and agreements hereunder to the extent Pledgor fails to do
so.
 
ARTICLE 13
 
DEFAULTS
 
Each of the Events of Default listed in the Credit Agreement shall constitute an
Event of Default hereunder.
 
ARTICLE 14
 
REMEDIES
 
In addition to the remedies outlined and provided for in the Credit Agreement,
Pledgee shall have the following remedies upon the occurrence of any Event of
Default:
 
SECTION 14.1               Upon the occurrence and during the continuance of an
Event of Default:
 
(a)           Pledgee may, at any time and from time to time, exercise any and
all rights and remedies available to it (i) hereunder, under the Note, and under
any of the other Loan Documents, including without limitation those rights and
remedies set out in subsections (b) through (d) of this Section 14.1, and (ii)
as a secured party under the UCC and under any other applicable law or rule of
law or equity.  Should Pledgee elect to proceed by action at law or in equity to
foreclose its security interest in and sell any or all of the Share Collateral,
Pledgor waives (to the extent permitted by law) any rights it may then have in
connection therewith to require Pledgee to post bonds, sureties or collateral
security or to demand possession of any such Share Collateral pending judgment
therein.
 
6

--------------------------------------------------------------------------------


 
(b)           To the extent permitted by Applicable Law, Pledgee may sell,
assign, transfer, endorse and deliver all, or from time to time any part, of the
Share Collateral at public or private sale, over the counter or at any broker's
board or securities exchange, for cash, or credit or in exchange for other
property, for immediate or future delivery, without advertisement or notice
(except as provided in this subsection), and for such price and on such terms as
Pledgee deems appropriate, provided only that all aspects of any such
disposition are commercially reasonable within the requirements of the UCC, as
defined and supplemented by the standards and agreements set forth
herein.  Pledgor agrees that to the extent notice of the time and place of any
such public sale, or of the time after which Pledgee intends to make any such
private sale or other disposition, is required under the UCC, such notice shall
be deemed commercially reasonable if transmitted by any of the means described
in the documents related to the Loan not less than ten (10) days prior
thereto.  Pledgee shall not be obligated to effect any sale of any or all of the
Share Collateral, whether or not notice thereof has been given, and may adjourn
any public or private sale from time to time by announcement at the time and
place fixed for such sale, and such sale may be held without further notice at
the time and place to which it was so adjourned.
 
(c)           At any such public sale, Pledgee shall be entitled to bid for
and/or purchase the Share Collateral then being sold and may pay the price
thereof by credit against the amounts then outstanding under the Loan
Documents.  Any purchaser of the Share Collateral (including Pledgee) shall take
such item(s) free from any right or claim of Pledgor, and Pledgor hereby waives,
to the extent permitted by the UCC and other applicable law, all rights of
redemption and/or to any stay, exemption or appraisal which Pledgor now has or
may hereafter acquire.
 
(d)           The proceeds of the sale or other disposition of the Pledged
Collateral shall be applied first, to that part consisting of
Pledgee’s reasonable out of pocket expenses (including, without limitation,
reasonable attorneys' fees and legal expenses) in preparing for disposition and
disposing of the Share Collateral and, to the extent not previously reimbursed
by Pledgor, in administering this Pledge Agreement and exercising and enforcing
its rights, powers and remedies hereunder, and second, to the satisfaction of
the then-outstanding amount of the indebtedness then remaining unpaid under the
Loan Documents.  Pledgee shall account to Pledgor for any surplus, and Pledgor
shall remain liable to Pledgee for any deficiency until repaid in full.
 
ARTICLE 15
 
CUMULATIVE REMEDIES; NO WAIVERS BY PLEDGEE
 
All rights, powers and remedies of Pledgee (a) under this Pledge Agreement, the
Note, and the Loan Documents; and (b) under the UCC and other applicable law,
are cumulative and except as otherwise expressly provided by law or in such
agreements may be exercised concurrently or in any order of
succession.  Pledgee’s failure to exercise or delay in exercising any of such
rights, powers and remedies shall not constitute or imply a waiver thereof, nor
shall Pledgee’s single or partial exercise of any such right, power or remedy
preclude its other or further exercise thereof, or the exercise of any other
right, power or remedy.  Pledgee’s cure of any Default shall not constitute a
waiver thereof, and its waiver of one Default shall not constitute a waiver of
any subsequent Default.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 16
 
PLEDGOR'S WAIVERS
 
SECTION 16.1              Pledgee’s security interest in the Share Collateral
shall be absolute and unconditional regardless of the existence or occurrence
of, and Pledgor expressly waives any defense or discharge that might otherwise
arise from, any of the following:
 
(a)           any lack of validity or enforceability of this Pledge Agreement,
the Note or any other of the Loan Documents or other agreements or instruments
relating hereto or thereto or otherwise relating to the amounts owed; and
 
(b)           to the extent permitted by law, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Pledgor in
respect of the amounts owed or this Pledge Agreement.
 
ARTICLE 17
 
TERMINATION/RELEASE OF PLEDGED COLLATERAL
 
This Pledge Agreement and the security interest granted hereunder shall
terminate on the date on the Note has been satisfied in full and all obligations
under the Loan Documents have been fully and absolutely performed (other than
contingent indemnification obligations and obligations with respect to the Loan
Fee).  Pledgee shall thereupon reassign and redeliver (or cause to be reassigned
and redelivered) to Pledgor or such person(s) as Pledgor shall designate in
writing, against due execution and delivery by Pledgor or such person(s) of a
receipt therefor reasonably satisfactory to Pledgee in form and substance, the
Shares (if any) as are then held by Pledgee, together with appropriate
instruments of reassignment and release.  Any such reassignment shall be without
recourse to or warranty by Pledgee and at the expense of Pledgor.
 
ARTICLE 18
 
MISCELLANEOUS
 
SECTION 18.1           Notices.  Section 8.01 of the Credit Agreement is hereby
incorporated into this Pledge Agreement.
 
SECTION 18.2             Binding Agreement/Assignment.  Sections 8.03 and 8.04
of the Credit Agreement is hereby incorporated herein.
 
SECTION 18.3             Survival.  Each of the representations and warranties
shall survive the execution and delivery of this Pledge Agreement and delivery
of the Pledged Collateral to the Pledgee.
 
SECTION 18.4             Severability.  Section 8.09 of the Credit Agreement is
hereby incorporated herein.
 
SECTION 18.5            Governing Law.  This Pledge Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware to the
fullest extent permitted by law, except to the extent that perfection (and the
effect of perfection and non-perfection) and certain remedies may be governed by
the laws of any jurisdiction other than the State of Delaware.
 
8

--------------------------------------------------------------------------------


 
SECTION 18.6             Amendments/Modification.  Section 8.07 of the Credit
Agreement is hereby incorporated herein.
 
SECTION 18.7             Waiver of Right to Jury Trial. Section 8.10 of the
Credit Agreement is hereby incorporated herein.
 
SECTION 18.8              Collateral Agent Agreement.  Pledgor acknowledges and
agrees that Pledgee, as Agent and alone, shall have the right to enforce all
Lenders’ rights relating to the Collateral under the Loan Documents and under
duplicate originals of all of the Loan Documents executed by the Lenders (other
than the Lender) and Pledgor.
 
SECTION 18.9             Counterparts/Facsimiles.  Section 8.12 of the Credit
Agreement is hereby incorporated herein.
 
SECTION 18.10            No Personal Liability for Trustee.  Section 8.17(a) of
the Credit Agreement is incorporated herein.
 
SECTION 18.11            Consent to Jurisdiction and Service of
Process.  Section 8.14 of the Credit Agreement is hereby incorporated herein.
 
SECTION 18.12            Costs and Attorneys’ Fees.  Pledgor will, upon demand,
pay to Pledgee the amount of any and all reasonable out of pocket expenses,
including the reasonable attorneys’ fees and expenses of counsel for Pledgee,
and of any experts and agents which Pledgee may incur in connection with: (a)
the administration of this Pledge Agreement upon the occurrence and during the
continuance of an Event of Default; (b) the collection, retaking, storage,
custody, preservation, use or operation of, preparing for sale, selling or other
disposition and delivery, collection from, or other realization upon, any of the
Collateral upon the occurrence and during the continuance of an Event of
Default; (c) the exercise or enforcement of any of the rights of Pledgee
hereunder; or (d) the failure by Pledgor to perform or observe any of the
provisions hereof.

 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Pledgor and Pledgee duly executed this Pledge Agreement as
of the date first written above.
 
PLEDGOR:
   
Edward N. Cahn, in His Sole Capacity as Trustee of the Bankruptcy Estates of The
SCO Group, Inc., a Delaware corporation and SCO Operations, Inc., a Delaware
corporation



PLEDGEE:
   

 

 
By:
   
Name:
   
Title:
 

 
10

--------------------------------------------------------------------------------


 
Exhibit “A”
The Shares
Company Name
 
State of
Incorporation
 
Date of Articles
of Incorporation
 
Date of
By-Laws
 
Number
of Shares
 
Certificate
Numbers
1. SCO Operations, Inc.
 
Delaware
               
2. Me, Inc.
                   
3. SCO Global, Inc.
                   
4. Cattleback Intellectual Property Holdings, Inc.
                   



11

--------------------------------------------------------------------------------


 